



Exhibit 10.5
    


Published CUSIP Number: 98310TAP0 Deal
Published CUSIP Number: 98310TAQ8 Facility




$400,000,000

CREDIT AGREEMENT

Dated as of November 21, 2017

among

WYNDHAM WORLDWIDE CORPORATION,
as Borrower

THE LENDERS REFERRED TO HEREIN,

BANK OF AMERICA, N.A.,
as Administrative Agent,

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,


DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
WELLS FARGO BANK, N.A., SUNTRUST BANK,
THE BANK OF NOVA SCOTIA, U.S. BANK NATIONAL ASSOCIATION,
BARCLAYS BANK PLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agents
    


JPMORGAN CHASE BANK, N.A. and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Bookrunners


JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK USA,
WELLS FARGO SECURITIES, LLC, SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA, U.S. BANK NATIONAL ASSOCIATION,
BARCLAYS BANK PLC and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Joint Lead Arrangers



--------------------------------------------------------------------------------





        
        

--------------------------------------------------------------------------------


            


TABLE OF CONTENTS
Page
1.
DEFINITIONS    1

2.
THE LOANS    18

SECTION 2.1. Revolving Commitments    18
SECTION 2.2. Loans    18
SECTION 2.3. Borrowing Procedure    19
SECTION 2.4. Use of Proceeds    19
SECTION 2.5. [Intentionally Omitted]    20
SECTION 2.6. [Intentionally Omitted]    20
SECTION 2.7. [Intentionally Omitted]    20
SECTION 2.8. Refinancings    20
SECTION 2.9. Fees    20
SECTION 2.10. Repayment of Loans; Evidence of Debt    21
SECTION 2.11. Interest on Loans    21
SECTION 2.12. Interest on Overdue Amounts    22
SECTION 2.13. Alternate Rate of Interest    22
SECTION 2.14. Termination, Reduction and Increase of Revolving Commitments    23
SECTION 2.15. Prepayment of Loans    24
SECTION 2.16. Eurocurrency Reserve Costs    25
SECTION 2.17. Reserve Requirements; Change in Circumstances    25
SECTION 2.18. Change in Legality    27
SECTION 2.19. Reimbursement of Lenders    28
SECTION 2.20. Pro Rata Treatment    29
SECTION 2.21. Right of Setoff    29
SECTION 2.22. Manner of Payments    29
SECTION 2.23. Taxes    30
SECTION 2.24. Certain Pricing Adjustments    33
SECTION 2.25. [Intentionally Omitted]    34
SECTION 2.26. [Intentionally Omitted]    34
SECTION 2.27. [Intentionally Omitted]    34
SECTION 2.28. [Intentionally Omitted]    34
SECTION 2.29. Extension of Maturity Date    34
SECTION 2.30. [Intentionally Omitted]    35
SECTION 2.31. Defaulting Lenders    35
3.
REPRESENTATIONS AND WARRANTIES OF BORROWER    36

SECTION 3.1. Corporate Existence and Power    37
SECTION 3.2. Corporate Authority, No Violation and Compliance with Law    37
SECTION 3.3. Governmental and Other Approval and Consents    37
SECTION 3.4. Financial Statements of Borrower    37
SECTION 3.5. No Change    38
SECTION 3.6. Copyrights, Patents and Other Rights    38
SECTION 3.7. Title to Properties    38


i    
        

--------------------------------------------------------------------------------

                








SECTION 3.8. Litigation    38
SECTION 3.9. Federal Reserve Regulations    38
SECTION 3.10. Investment Company Act    38
SECTION 3.11. Enforceability    39
SECTION 3.12. Taxes    39
SECTION 3.13. Compliance with ERISA    39
SECTION 3.14. Disclosure    39
SECTION 3.15. Environmental Liabilities    40
SECTION 3.16. Material Subsidiaries    40
SECTION 3.17. OFAC    40
SECTION 3.18. FCPA    40
SECTION 3.19. EEA Financial Institution    40
4.
CONDITIONS OF LENDING    41

SECTION 4.1. Conditions Precedent to Closing    41
SECTION 4.2. Conditions Precedent to Each Extension of Credit    42
5.
AFFIRMATIVE COVENANTS    43

SECTION 5.1. Financial Statements, Reports, etc.    43
SECTION 5.2. Corporate Existence; Compliance with Statutes    45
SECTION 5.3. Insurance    45
SECTION 5.4. Taxes and Charges    45
SECTION 5.5. ERISA Compliance and Reports    46
SECTION 5.6. Maintenance of and Access to Books and Records; Examinations    46
SECTION 5.7. Maintenance of Properties    46
SECTION 5.8. Changes in Character of Business    46
SECTION 5.9. FCPA; Sanctions    46
6.
NEGATIVE COVENANTS    47

SECTION 6.1. Limitation on Indebtedness    47
SECTION 6.2. Consolidation, Merger, Sale of Assets    48
SECTION 6.3. Limitations on Liens    49
SECTION 6.4. [Intentionally Omitted]    50
SECTION 6.5. Consolidated Leverage Ratio    50
SECTION 6.6. Consolidated Interest Coverage Ratio    50
SECTION 6.7. Accounting Practices    50
SECTION 6.8. FCPA    50
7.
EVENTS OF DEFAULT    50

8.
THE ADMINISTRATIVE AGENT    52

SECTION 8.1. Administration by Administrative Agent    52
SECTION 8.2. Advances and Payments    53
SECTION 8.3. Sharing of Setoffs    54
SECTION 8.4. Notice to the Lenders    54
SECTION 8.5. Liability of Administrative Agent    54


ii    
        

--------------------------------------------------------------------------------

                








SECTION 8.6. Reimbursement and Indemnification    55
SECTION 8.7. Rights of Administrative Agent    55
SECTION 8.8. Independent Investigation by Lenders    55
SECTION 8.9. Notice of Transfer    56
SECTION 8.10. Successor Administrative Agent    56
SECTION 8.11. [Intentionally Omitted].    57
SECTION 8.12. Agents Generally    57
9.
[INTENTIONALLY OMITTED]    57

10.
MISCELLANEOUS    57

SECTION 10.1. Notices    57
SECTION 10.2. Survival of Agreement, Representations and Warranties, etc.    58
SECTION 10.3. Successors and Assigns; Syndications; Loan Sales;
Participations    59
SECTION 10.4. Expenses    62
SECTION 10.5. Indemnity    62
SECTION 10.6. CHOICE OF LAW    63
SECTION 10.7. No Waiver    63
SECTION 10.8. Extension of Payment Dates    63
SECTION 10.9. Amendments, etc.    63
SECTION 10.10. Severability    64
SECTION 10.11. SERVICE OF PROCESS; WAIVER OF JURY TRIAL    64
SECTION 10.12. Headings    65
SECTION 10.13. Execution in Counterparts    66
SECTION 10.14. Entire Agreement    66
SECTION 10.15. Confidentiality    66
SECTION 10.16. USA PATRIOT Act    67
SECTION 10.17. Replacement of Lenders    67
SECTION 10.18. No Advisory or Fiduciary Responsibility    68
SECTION 10.19. [Intentionally Omitted]    68
SECTION 10.20. Electronic Execution of Assignments and Certain Other
Documents    68
SECTION 10.21. Acknowledgement and Consent to Bail-in of EEA Financial
Institution.    68
SECTION 10.22. Lender Representations Regarding ERISA.    69




iii    
        

--------------------------------------------------------------------------------

                








SCHEDULES
2.1        Commitments
3.16        Material Subsidiaries


EXHIBITS
A        Form of Opinion of Kirkland & Ellis LLP
B        Form of Assignment and Acceptance
C        Form of Compliance Certificate
D        Form of Borrowing Request
E        Form of New Lender Supplement
F        Form of Commitment Increase Supplement
G        Form of Solvency Certificate
H        Form of U.S. Tax Compliance Certificates






iv    
        

--------------------------------------------------------------------------------








CREDIT AGREEMENT, dated as of November 21, 2017, among WYNDHAM WORLDWIDE
CORPORATION, a Delaware corporation (the “Borrower”), the lenders party to this
Agreement from time to time, JPMORGAN CHASE BANK, N.A., as syndication agent
(the “Syndication Agent”), DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS BANK
USA, WELLS FARGO BANK, N.A., SUNTRUST BANK, THE BANK OF NOVA SCOTIA, U.S. BANK
NATIONAL ASSOCIATION, BARCLAYS BANK PLC and THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as co-documentation agents (the “Co-Documentation Agents”), and BANK OF
AMERICA, N.A., as administrative agent (the “Administrative Agent”; together
with the Syndication Agent, and the Co-Documentation Agents, the “Agents”) for
the Lenders.
The parties hereto hereby agree as follows:
1.
DEFINITIONS

For the purposes hereof unless the context otherwise requires, the following
terms shall have the meanings indicated, all accounting terms not otherwise
defined herein shall have the respective meanings accorded to them under GAAP
and all terms defined in the New York Uniform Commercial Code and not otherwise
defined herein shall have the respective meanings accorded to them therein:
“Act” shall have the meaning assigned to such term in Section 10.16.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Section 2.
“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 8.10.
“Affiliate” shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to be
“controlled by” another if such latter Person possesses, directly or indirectly,
power either to (i) vote 10% or more of the securities having ordinary voting
power for the election of directors of such controlled Person or (ii) direct or
cause the direction of the management and policies of such controlled Person
whether by contract or otherwise.
“Agents” is defined in the preamble.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Loans then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Agreement” shall mean, on any date, this Credit Agreement as originally in
effect on the Closing Date and as thereafter from time to time amended,
supplemented, amended and restated or otherwise modified and in effect on such
date.


        

--------------------------------------------------------------------------------





“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” (“Prime Rate”) and (c) LIBOR plus 1%. The Prime
Rate is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any changes in such price
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. Notwithstanding
anything to the contrary contained herein, at any time that the Alternate Base
Rate determined in accordance with the foregoing is less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“Applicable Law” shall mean, with respect to any Person, all provisions of
statutes, rules, regulations and orders of governmental bodies or regulatory
agencies applicable to such Person, and all binding orders and decrees of all
courts and arbitrators in proceedings or actions in which the Person in question
is a party or is subject.
“Assignment and Acceptance” shall mean an agreement in substantially the form of
Exhibit B hereto, executed by the assignor, assignee and the other parties as
contemplated thereby or any other form (including electronic documentation
generated by use of an electronic platform) approved by the Administrative Agent
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 10.3), and accepted by the Administrative
Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” shall mean Bank of America, N.A.
“Basis Point” shall mean 1/100th of 1%.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code that is subject to Section 4975 of the Code or (c) any Person whose
assets include (for purposes of Section 3(42) of ERISA) the assets of any such
“employee benefit plan” or “plan.
“Board” shall mean the Board of Governors of the Federal Reserve System.
“Bookrunners” shall mean, collectively, JPMorgan Chase Bank and MLPFS in their
capacities as joint bookrunners.
“Borrower” is defined in the preamble.
“Borrower Materials” shall have the meaning assigned to such term in the last
paragraph of Section 5.1.


2

--------------------------------------------------------------------------------





“Borrowing” shall mean a group of Loans of a single Interest Rate Type made by
the Lenders on a single date and as to which a single Interest Period is in
effect.
“Borrowing Request” shall mean a request made pursuant to Section 2.3
substantially in the form of Exhibit D.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in the State of New York are permitted to close, and if such day
relates to any interest rate settings as to a LIBOR Loan, any fundings,
disbursements, settlements and payments in respect of any such LIBOR Loan, means
any such day that is also a London Banking Day.
“Capital Lease” shall mean as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Cash Equivalents” shall mean any of the following, to the extent acquired for
investment and not with a view to achieving trading profits: (i) obligations
fully backed by the full faith and credit of the United States of America
maturing not in excess of twelve months from the date of acquisition, (ii)
commercial paper maturing not in excess of twelve months from the date of
acquisition and rated at least “P-1” by Moody’s or “A-1” by S&P on the date of
such acquisition, (iii) the following obligations of any Lender or any domestic
commercial bank having capital and surplus in excess of $500,000,000, which has,
or the holding company of which has, a commercial paper rating meeting the
requirements specified in clause (ii) above: (a) time deposits, certificates of
deposit and acceptances maturing not in excess of twelve months from the date of
acquisition, or (b) repurchase obligations with a term of not more than thirty
days for underlying securities of the type referred to in clause (i) above, (iv)
money market funds that invest exclusively in interest bearing, short-term money
market instruments and adhere to the minimum credit standards established by
Rule 2a-7 of the Investment Company Act of 1940 (17 C.F.R. §270.2A-7 (April 1,
2004), and (v) municipal securities: (a) for which the pricing period in effect
is not more than twelve months long and (b) rated at least “P-1” by Moody’s or
“A-1” by S&P. Notwithstanding the foregoing, auction rate securities shall not
constitute Cash Equivalents.
“Cendant” shall mean Cendant Corporation, a Delaware corporation.
“Cendant Spin-Off” shall mean the distribution to the shareholders of Cendant of
all of the common stock of the Borrower and the transactions related thereto.
“Change in Control” shall mean (i) the acquisition by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the Closing Date),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of 35% of the voting common stock of the Borrower on a fully diluted
basis at any time or (ii) if at any time, individuals who on the Closing Date
constituted the Board of Directors of the Borrower (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Borrower, as the case may be, was approved
by a vote of the majority of the directors then still in office who were either
directors on the Closing Date or whose election or a nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.


3

--------------------------------------------------------------------------------





“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.1 have been satisfied or waived.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agents” is defined in the preamble.
“Commitment Increase Notice” shall have the meaning assigned to such term in
Section 2.14(d).
“Confidential Information” shall mean information concerning the Borrower, its
Subsidiaries or its Affiliates which is non-public, confidential or proprietary
in nature, or any information that is marked or designated confidential by or on
behalf of the Borrower, which is furnished to any Lender by the Borrower or any
of its Affiliates directly or through the Administrative Agent in connection
with this Agreement or the transactions contemplated hereby (at any time on,
before or after the date hereof), together with all analyses, compilations or
other materials prepared by such Lender or its respective directors, officers,
employees, agents, auditors, attorneys, consultants or advisors which contain or
otherwise reflect such information.
“Consolidated Assets” shall mean, at any date of determination, the total assets
of the Borrower and its Consolidated Subsidiaries determined in accordance with
GAAP.
“Consolidated Audited Financial Statements” shall have the meaning assigned to
such term in Section 3.4.
“Consolidated EBITDA” shall mean, without duplication, for any period for which
such amount is being determined, the sum of the amounts for such period of (i)
Consolidated Net Income, (ii) provision for taxes based on income, (iii)
depreciation expense, (iv) Consolidated Interest Expense, (v) amortization
expense, (vi) payments in an aggregate amount not to exceed$35,000,000 during
any Rolling Period that arise out of or in connection with the Cendant Spin-Off
including those made in respect of legacy Cendant expense reimbursement
obligations, (vii) cash restructuring charges in an aggregate amount not to
exceed $35,000,000 after the Closing Date during any Rolling Period taken in
connection with publicly announced business and operation restructurings,
provided that any such restructuring charges taken in any fiscal quarter shall,
for purposes of calculating Consolidated EBITDA, be deemed to be taken 25% in
such fiscal quarter and 25% in each of the following three fiscal quarters,
(viii) other non-cash items reducing Consolidated Net Income, and (ix) fees,
expenses and charges incurred in connection with the Hotels Spin-Off through
December 31, 2018 in an aggregate amount not to exceed $200,000,000 minus (plus)
(x) any non-recurring gains (losses) on business exit activities outside the
ordinary course of business if such gains (losses) are included in Consolidated
Net Income) minus (xi) any cash expenditures during such period in excess of
$25,000,000 to the extent such cash expenditures (A) did not reduce Consolidated
Net Income for such period and (B) were applied against reserves that
constituted non-cash items which reduced Consolidated Net Income during prior
periods (including reserves established upon the consummation of the Cendant
Spin-Off), all as determined on a consolidated basis for the Borrower and its
Consolidated Subsidiaries in accordance with GAAP; provided that to the extent
the aggregate amount of cash expenditures referred to in clause (xi) above
exceeds $50,000,000 in any period of measurement, such amounts may be spread
ratably over the period being measured and the periods of measurement for the
subsequent three fiscal years; provided, however, that in any annual measurement
period the maximum amount being spread may not exceed $100,000,000 and any
excess over that amount must be reflected fully in the relevant measurement
period. Notwithstanding


4

--------------------------------------------------------------------------------





the foregoing, in calculating Consolidated EBITDA pro forma effect shall be
given to each (1) acquisition of a Consolidated Subsidiary or any other entity
acquired by the Borrower or any of its Consolidated Subsidiaries in a merger,
where the purchase price or merger consideration exceeds $25,000,000 during such
period and (2) disposition property by the Borrower and its Consolidated
Subsidiaries yielding gross profits in excess of $25,000,000 during such period
as if such acquisition or disposition had been made on the first day of such
period.
“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
“Consolidated Interest Expense” shall mean for any period for which such amount
is being determined, total interest expense paid or payable in cash (including
that properly attributable to Capital Leases in accordance with GAAP but
excluding in any event (x) all capitalized interest and amortization of debt
discount and debt issuance costs and (y) debt extinguishment costs) of the
Borrower and its Consolidated Subsidiaries on a consolidated basis including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net cash
costs (or minus net profits) under Interest Rate Protection Agreements minus,
without duplication, any interest income of the Borrower and its Consolidated
Subsidiaries on a consolidated basis during such period. Notwithstanding the
foregoing, interest expense in respect of any Securitization Indebtedness or any
Non-Recourse Indebtedness shall not be included in Consolidated Interest
Expense.
“Consolidated Leverage Ratio” shall mean, as of the last day of any period, the
ratio of (a) Consolidated Total Indebtedness on such day to (b) Consolidated
EBITDA for such period.
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the net income (or loss) of the Borrower and its Consolidated
Subsidiaries during such period determined on a consolidated basis for such
period taken as a single accounting period in accordance with GAAP, provided
that there shall be excluded (i) income (loss) of any Person (other than a
Consolidated Subsidiary of the Borrower) in which the Borrower or any of its
Consolidated Subsidiaries has any equity investment or comparable interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or its Consolidated Subsidiaries by such Person during such
period, (ii) the income of any Consolidated Subsidiary of the Borrower to the
extent that the declaration or payment of dividends or similar distributions by
that Consolidated Subsidiary of the income is not at the time permitted by
operation of the terms of its charter, or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Consolidated Subsidiary, (iii) any extraordinary after-tax gains and (iv) any
extraordinary or unusual pretax losses (including indemnity obligations incurred
or liabilities assumed in connection with the Cendant Spin-Off).
“Consolidated Net Worth” shall mean, as of any date of determination, all items
which in conformity with GAAP would be included under shareholders’ equity on a
consolidated balance sheet of the Borrower and its Subsidiaries at such date.
“Consolidated Subsidiaries” shall mean all Subsidiaries of the Borrower that are
required to be consolidated with the Borrower for financial reporting purposes
in accordance with GAAP.
“Consolidated Total Indebtedness” shall mean (i) the total amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis using GAAP principles of consolidation, which is, at the
dates as of which Consolidated Total Indebtedness is to


5

--------------------------------------------------------------------------------





be determined, includable as liabilities on a consolidated balance sheet of the
Borrower and its Subsidiaries, plus (ii) without duplication of any items
included in Indebtedness pursuant to the foregoing clause (i), Indebtedness of
others which the Borrower or any of its Consolidated Subsidiaries has directly
or indirectly assumed or guaranteed (but only to the extent so assumed or
guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; provided that, for purposes of this
definition, Indebtedness shall not include (1) Guaranty Obligations and
contingent liabilities incurred or assumed in connection with the Cendant
Spin-Off (including those determined in accordance with FIN 45 and SFAS), (2)
Securitization Indebtedness, (3) the aggregate undrawn amount of outstanding
Letters of Credit, (4) Non-Recourse Indebtedness, or (5) obligations incurred
under any derivatives transaction entered into in the ordinary course of
business pursuant to hedging programs. In addition, for purposes of this
definition, the amount of Indebtedness at any time shall be reduced (but not to
less than zero) by the amount of Excess Cash.
“Debtor Relief Law” shall mean the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” shall mean any event, act or condition, which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 2.31, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the


6

--------------------------------------------------------------------------------





enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.31(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.
“Disclosed Matters” shall mean public filings with the Securities and Exchange
Commission made by the Borrower or any of its Subsidiaries on Form S-4, Form
8-K, Form 10-Q, Form 10-K or Form 10 (as filed at least three days prior to the
Closing Date, as applicable) or any successor form.
“Dollars” and “$” shall mean lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” shall mean (i) any Lender, (ii) an Affiliate of any Lender
and (iii) any other Person approved by the Administrative Agent and the Borrower
(such approvals not to be unreasonably withheld or delayed); provided the
consent of the Borrower shall not be required so long as an Event of Default has
occurred and is continuing; provided further that “Eligible Assignee” shall not
include (x) any natural person, or any Person that is a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person, (y) any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (y), or (z) the Borrower or any of
its Subsidiaries or controlled Affiliates.
“Environmental Law” shall mean all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, judgments, injunctions, notices or requirements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety matters, including without limitation, the Clean Water Act
also known as the Federal Water Pollution Control Act (“FWPCA”) 33 U.S.C. § 1251
et seq., the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act (“FIFRA”), 7 U.S.C. §§ 136 et seq.,
the Surface Mining Control and Reclamation Act (“SMCRA”), 30 U.S.C. §§ 1201 et
seq., the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), 42 U.S.C. § 9601 et seq., the Superfund Amendment and
Reauthorization Act of


7

--------------------------------------------------------------------------------





1986 (“SARA”), Public Law 99‑499, 100 Stat. 1613, the Emergency Planning and
Community Right to Know Act (“ECPCRKA”), 42 U.S.C. § 11001 et seq., the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq., the
Occupational Safety and Health Act as amended (“OSHA”), 29 U.S.C. § 655 and §
657, together, in each case, with any amendment thereto, and the regulations
adopted and binding publications promulgated thereunder and all substitutions
thereof.
“Environmental Liabilities” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as such
Act may be amended from time to time, and the regulations promulgated
thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder as in effect on the date hereof
(other than an event for which the 30‑day notice period is waived pursuant to
regulations as in effect on the date hereof) with respect to a Plan; (b) the
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived; (c) a determination that any Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” shall have the meaning given such term in Section 7 hereof.
“Excess Cash” shall mean all cash and Cash Equivalents of the Borrower and its
Consolidated Subsidiaries at such time determined on a consolidated basis in
accordance with GAAP in excess of $10,000,000.


8

--------------------------------------------------------------------------------





“Excluded Taxes” shall mean, with respect to any Lender, the Administrative
Agent or any other recipient of payment to be made by or on account of any
obligation of the Borrower hereunder or under any Fundamental Document, (a)
income taxes and franchise taxes based on (or measured by) its net income or net
profits (or franchise taxes imposed in lieu of net income taxes) imposed on such
Lender or other recipient as a result of a present or former connection between
such Lender or such recipient and the jurisdiction of the Governmental Authority
imposing such tax or any political subdivision or taxing authority thereof or
therein (other than any such connection arising solely from the Administrative
Agent or such Lender having executed, delivered or performed its obligations or
received a payment hereunder, or enforced, this Agreement), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any jurisdiction described in clause (a) above, (c) any withholding tax that
is imposed on amounts payable to such Lender, or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
at the time such Lender becomes a party to this Agreement (or designates a new
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), (d) Taxes
attributable to such Lender’s failure to comply with Section 2.23(e), (e) any
Taxes imposed as a result of such Lender’s gross negligence or willful
misconduct and (f) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Extension Notice” shall have the meaning given such term in Section 2.29(a)
hereof
“Facility Fee” shall have the meaning given such term in Section 2.9(a) hereof.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code.
“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Foreign Lender” means a Lender or Administrative Agent that is not a U.S.
Person. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fundamental Documents” shall mean this Agreement, any Notes and any Compliance
Certificate which is required to be executed by the Borrower pursuant to Section
5.1(c) and delivered to the Administrative Agent in connection with this
Agreement.
“Funding Office” shall mean the office of the Administrative Agent specified in
Section 10.1 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.


9

--------------------------------------------------------------------------------





“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree upon written request of the
Borrower or Administrative Agent, as applicable, to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. If an agreement to amend cannot
be made after 45 days following delivery of such written request, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.
“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Granting Lender” shall have the meaning assigned to such term in Section
10.3(k).
“Guaranty Obligation” shall mean any obligation, contingent or otherwise, of the
Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or to purchase (or to advance or supply funds for
the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness; provided, however, that in calculating the amount
of any Guaranty Obligation for any purpose under this Agreement, the amount of
such Guaranty Obligation shall be limited to the extent necessary so that such
amount does not exceed the value of the assets of such Person (as reflected on a
consolidated balance sheet of such Person prepared in accordance with GAAP) to
which any creditor or beneficiary of such Guaranty Obligation would have
recourse. Notwithstanding the foregoing definition, the term “Guaranty
Obligation” shall not include any direct or indirect obligation of a Person as a
general partner of a general partnership or a joint venturer of a joint venture
in respect of Indebtedness of such general partnership or joint venture, to the
extent such Indebtedness is contractually non‑recourse to the assets of such
Person as a general partner or joint venturer (other than assets comprising the
capital of such general partnership or joint venture). The term “Guaranty
Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious


10

--------------------------------------------------------------------------------





or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Hotels Spin-Off” means the spin-off by the Borrower of Wyndham Hotels &
Resorts, Inc.
“Indebtedness” shall mean (without double counting), at any time and with
respect to any Person, (i) indebtedness of such Person for borrowed money
(whether by loan or the issuance and sale of debt securities) or for the
deferred purchase price of property or services purchased (other than amounts
constituting account payables arising in the ordinary course and payable within
180 days); (ii) indebtedness of others of the type described in clause (i),
(iii), (iv) or (v) of this definition of Indebtedness, which such Person has
directly or indirectly assumed or guaranteed (but only to the extent so assumed
or guaranteed) or otherwise provided credit support therefor, including without
limitation, Guaranty Obligations; (iii) indebtedness of others secured by a Lien
on assets of such Person, whether or not such Person shall have assumed such
indebtedness (but only to the extent of the fair market value of such assets);
(iv) obligations of such Person in respect of letters of credit, acceptance
facilities, or drafts or similar instruments issued or accepted by banks and
other financial institutions for the account of such Person (other than account
payables arising in the ordinary course and payable within 180 days); or (v)
obligations of such Person under Capital Leases.
“Indemnified Party” shall have the meaning assigned to such term in Section
10.5.
“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes and (b) to
the extent not otherwise described in clause (a), Other Taxes.
“Initial Maturity Date” means the 364th day following the Closing Date.
“Insolvent” shall mean, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
“Interest Payment Date” shall mean, with respect to any Borrowing, the last day
of the Interest Period applicable thereto and, in the case of a LIBOR Borrowing
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
months duration been applicable to such Borrowing, and, in addition, the date of
any refinancing or conversion of a Borrowing with, or to, a Borrowing of a
different Interest Rate Type.
“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing, and ending on the numerically
corresponding day (or, if there is no numerically corresponding day or if the
date of the LIBOR Borrowing is the last day of any month, on the last day) in
the calendar month that is 1, 2, 3 or 6 months, as the Borrower may elect and
(b) as to any ABR Borrowing, the period commencing on the date of such Borrowing
and ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) the Maturity Date and (iii) the date such
Borrowing is refinanced with a Borrowing of a different Interest Rate Type in
accordance with Section 2.8; provided, however, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of LIBOR Loans
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) no Interest Period may be selected which would extend beyond the
Maturity Date. Interest shall accrue from, and including, the first day of an
Interest Period to, but excluding, the last day of such Interest Period.


11

--------------------------------------------------------------------------------





“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement or other similar financial agreement or
arrangement.
“Interest Rate Type” when used in respect of any Loan or Borrowing, shall refer
to the Rate by reference to which interest on such Loan or on the Loans
comprising such Borrowing is determined. For purposes hereof, “Rate” shall
include LIBOR and the Alternate Base Rate.
“JPMorgan Chase Bank” shall mean JPMorgan Chase Bank, N.A.
“Lender and “Lenders” shall mean each Lender that has a Revolving Commitment or
that holds Loans, and includes any assignee of a Lender permitted pursuant to
Section 10.3(b).
“Lending Office” shall mean, with respect to any of the Lenders, the domestic or
foreign branch or branches (or affiliate or affiliates) from which any such
Lender’s LIBOR Loans or ABR Loans, as the case may be, are made or maintained
and for the account of which all payments of principal of, and interest on, such
Lender’s LIBOR Loans or ABR Loans are made, as notified to the Administrative
Agent from time to time.
“LIBO Rate” shall have the meaning assigned to such term in the definition of
LIBOR.
“LIBOR” shall mean:
(a)    with respect to any LIBOR Loan, the rate per annum equal to (x) the
London Interbank Offered Rate (the “LIBO Rate”), or a comparable or successor
rate which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of the relevant Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to the relevant Interest Period; and
(b)    for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to the LIBO Rate, at or about 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.
Notwithstanding anything to the contrary contained herein, at any time that
LIBOR determined in accordance with the foregoing is less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
“LIBOR Loan” shall mean a Loan bearing interest at a rate determined by
reference to clause (a) of the definition of LIBOR in accordance with the
provisions of Section 2.


12

--------------------------------------------------------------------------------





“LIBOR Spread” shall mean, at any date or any period of determination, the LIBOR
Spread that would be in effect on such date or during such period pursuant to
the applicable chart set forth in Section 2.24 based on the rating of the
Borrower’s senior non-credit enhanced unsecured long-term debt.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loans” shall have the meaning given such term in Section 2.1(a). Each Loan
shall be a LIBOR Loan or an ABR Loan.
“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall be as defined in Regulation U of the Board.
“Material Acquisition” shall mean an acquisition (consummated in one transaction
or a series of transactions) by the Borrower or a Consolidated Subsidiary of
assets of, or constituting, a Person that is not an Affiliate of the Borrower
(whether by purchase of such assets, purchase of Person(s) owning such assets or
some combination thereof) with a minimum aggregate gross purchase price of
$1,000,000,000.
“Material Adverse Effect” shall mean a material adverse effect on, or material
adverse change in, the business, assets, operations or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, other than
any change, effect or circumstance to the extent resulting from disruptions in,
or the inability of companies engaged in businesses similar to those engaged in
by the Borrower and its Subsidiaries to consummate financings in, the asset
backed securities or conduit market.
“Material Subsidiary” shall mean any Subsidiary (other than a Securitization
Entity) of the Borrower which, together with its Subsidiaries (other than
Securitization Entities) at the time of determination hold, or, solely with
respect to Sections 7(f) and 7(g), any group of Subsidiaries which, if merged
into each other at the time of determination would hold, assets constituting 15%
or more of Consolidated Assets or accounts for 15% or more of Consolidated
EBITDA for the Rolling Period immediately preceding the date of determination.
“Maturity Date” shall mean November 20, 2018, as such date may be extended
pursuant to Section 2.29.
“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).
“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereof.


13

--------------------------------------------------------------------------------





“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“New Lender” shall have the meaning assigned to such term in Section 2.14(e).
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
10.17.
“Non-Recourse Indebtedness” shall mean a transaction or series of transactions
pursuant to which the Borrower or any other Person (i) issues Indebtedness
secured by, payable from or representing beneficial interests in assets of such
Person for which neither the Borrower nor any of its Material Subsidiaries is
liable in any way other than pursuant to Standard Securitization Undertakings
(unless such liability of the Borrower or such Material Subsidiary is otherwise
permitted to be incurred hereunder by the Borrower or such Material Subsidiary)
or (ii) transfers or grants a security interest in assets of such Person to any
Person that finances the acquisition of such assets through the issuance of
securities or the incurrence of Indebtedness or issues obligations secured by
such assets.
“Notes” shall mean any promissory notes evidencing Loans.
“Obligations” shall mean the obligation of the Borrower to make due and punctual
payment of principal of, and interest on, the Loans, the Facility Fee and all
other monetary obligations of the Borrower to the Administrative Agent or any
Lender under this Agreement or the Fundamental Documents.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Offered Increase Amount” shall have the meaning assigned to such term in
Section 2.14(d).
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any Fundamental Document.
“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Participant” shall have the meaning assigned to such term in Section 10.3(g).
“Participant Register” shall have the meaning assigned to such term in Section
10.3(g).
“Participating Member State” shall mean a member of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.
“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.
“Permitted Encumbrances” shall mean Liens permitted under Section 6.3 hereof.


14

--------------------------------------------------------------------------------





“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in the last paragraph of
Section 5.1.
“Prime Rate” shall have the meaning assigned to such term in the definition of
“Alternate Base Rate”.
“Pro Forma Basis” shall mean in connection with any transaction for which a
determination on a Pro Forma Basis is required to be made hereunder, that such
determination shall be made (i) after giving effect to any issuance of
Indebtedness, any acquisition, any disposition or any other transaction (as
applicable) and (ii) assuming that the issuance of Indebtedness, acquisition,
disposition or other transaction and, if applicable, the application of any
proceeds therefrom, occurred at the beginning of the most recent Rolling Period
ending at least thirty days prior to the date on which such issuance of
Indebtedness, acquisition, disposition or other transaction occurred.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“Register” shall have the meaning assigned to such term in Section 10.3(e).
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Responsible Officer” shall mean the chief executive officer, president, chief
accounting officer, chief financial officer, treasurer or assistant treasurer of
the Borrower and, solely for purposes of the delivery of the certificates
pursuant to Section 4.1(d), the secretary or assistant secretary of the
Borrower, and, solely for purposes of notices given pursuant to Section 2, any
other officer of the Borrower so designated by any of the foregoing officers in
a notice to the Administrative Agent or any other officer or employee of the
Borrower designated in or pursuant to an agreement between the Borrower and the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.


15

--------------------------------------------------------------------------------





“Required Lenders” shall mean at any time, the holders of more than 50% of the
Total Revolving Commitment then in effect or, if the Total Revolving Commitment
has been terminated in its entirety, the aggregate unpaid principal amount of
Loans, if any, then outstanding. The Revolving Commitment and Loans of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“Revolving Commitment” shall mean with respect to any Lender, the commitment of
such Lender, if any, to make Loans in an aggregate principal and/or face amount
not to exceed the amount set forth (i) under the heading “Revolving Commitment”
opposite such Lender’s name on Schedule 2.1 hereto and/or (ii) in any applicable
Assignment and Acceptance to which it may be a party, as the case may be, as
such Lender’s Revolving Commitment may be permanently terminated, reduced or
increased from time to time pursuant to Section 2.14 or Section 7. The Revolving
Commitments of all Lenders shall automatically and permanently terminate on the
earlier of (a) the Maturity Date or (b) the date of termination in whole
pursuant to Section 2.14 or Section 7.
“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.14(h).
“Revolving Facility” shall mean the Revolving Commitments and the extensions of
credit thereunder.
“Revolving Percentage” shall mean, as to any Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitment or, at any time after the Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Revolving Extensions of Credit then outstanding constitutes of the aggregate
Revolving Extensions of Credit of all Lenders.
“Rolling Period” shall mean with respect to any fiscal quarter, such fiscal
quarter and the three immediately preceding fiscal quarters considered as a
single accounting period.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government, including without limitation, OFAC, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. and any successor thereof.
“Securitization Entity” shall mean any Subsidiary or other Person engaged solely
in the business of effecting asset securitization transactions and related
activities.
“Securitization Indebtedness” shall mean (i) Indebtedness incurred by a
Securitization Entity that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower (other than a Securitization Entity) or any
property or asset of the Borrower or any Subsidiary of the Borrower (other than
the property or assets of, or any equity interests or other securities issued
by, a Securitization Entity) and (ii) Indebtedness incurred by the Borrower or a
Material Subsidiary that does not permit or provide for recourse for principal
and interest (other than Standard Securitization Undertakings) to the Borrower
or any Subsidiary of the Borrower except for recourse to the specific assets
securing such Indebtedness.


16

--------------------------------------------------------------------------------





“Solvency Certificate” shall mean a Solvency Certificate of a Responsible
Officer of the Borrower substantially in the form of Exhibit G.
“SPC” shall have the meaning assigned to such term in Section 10.3(k).
“Standard Securitization Undertakings” shall mean representations, warranties
(and any related repurchase obligations), servicer obligations, guaranties,
repurchase obligations, covenants and indemnities entered into by the Borrower
or any Subsidiary of the Borrower of a type that are reasonably customary in
securitizations.
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority to which the
Administrative Agent or any Lender is subject, for Eurocurrency Liabilities (as
defined in Regulation D). Such reserve percentages shall include those imposed
under Regulation D. LIBOR Loans shall be deemed to constitute Eurocurrency
Liabilities and as such shall be deemed to be subject to such reserve
requirements without benefit of or credit for proration, exceptions or offsets
which may be available from time to time to any Lender under Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Subsidiary” shall mean with respect to any Person, any corporation,
association, joint venture, partnership or other business entity (whether now
existing or hereafter organized) of which at least a majority of the voting
stock or other ownership interests having ordinary voting power for the election
of directors (or the equivalent) is, at the time as of which any determination
is being made, owned or controlled by such Person or one or more subsidiaries of
such Person or by such Person and one or more subsidiaries of such Person.
“Syndication Agent” is defined in the preamble.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Revolving Commitment” shall mean, at any time, the aggregate amount of
the Lenders’ Revolving Commitments as in effect at such time. As of the Closing
Date, the Total Revolving Commitment is $400,000,000.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
2.23(e)(ii)(B)(III).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


17

--------------------------------------------------------------------------------






2.
THE LOANS

SECTION 2.1.     Revolving Commitments.
(a)    Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender agrees, severally
and not jointly, to make revolving credit loans (“Loans”) in Dollars to the
Borrower, at any time and from time to time on and after the Closing Date and
until the earlier of the Maturity Date and the termination of the Revolving
Commitment of such Lender, in an aggregate principal amount at any time
outstanding not to exceed such Lender’s Revolving Commitment minus all Loans
made by such Lender and then outstanding, subject however, to the conditions
that (a) at no time shall (i) the aggregate amount of Loans made by all Lenders
and then outstanding exceed (ii) the Total Revolving Commitment and (b) at all
times the outstanding aggregate principal amount of all Loans made by each
Lender shall equal the product of (i) the percentage that its Revolving
Commitment represents of the Total Revolving Commitment times (ii) the
outstanding aggregate principal amount of all Loans made pursuant to a notice
given by the Borrower under Section 2.3. The Revolving Commitments of the
Lenders may be terminated or reduced from time to time pursuant to Section 2.14
or Section 7.
(b)    Within the foregoing limits, the Borrower may borrow, pay or repay and
reborrow Loans hereunder, on and after the Closing Date and prior to the
Maturity Date, upon the terms and subject to the conditions and limitations set
forth herein.
SECTION 2.2.     Loans.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their Revolving Commitments; provided,
however, that the failure of any Lender to make any Loan shall not in itself
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). The
Loans comprising any Borrowing shall be (i) in the case of LIBOR Loans, in an
aggregate principal amount that is an integral multiple of $1,000,000 and not
less than $5,000,000 and (ii) in the case of ABR Loans, in an aggregate
principal amount that is an integral multiple of $500,000 and not less than
$5,000,000 (or, in the case of clause (i) and clause (ii) above with respect to
Loans, if less, an aggregate principal amount equal to the remaining balance of
the available Total Revolving Commitment). Loans shall be denominated only in
Dollars.
(b)    Each Lender may at its option make any LIBOR Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan, provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement. Borrowings of
more than one Interest Rate Type may be outstanding at the same time; provided,
however, that the Borrower shall not be entitled to request any Borrowing that,
if made, would result in an aggregate of more than nine separate Loans of any
Lender being outstanding hereunder at any one time. For purposes of the
calculation required by the immediately preceding sentence, LIBOR Loans having
different Interest Periods, regardless of whether they commence on the same
date, shall be considered separate Loans and all Loans of a single Interest Rate
Type made on a single date shall be considered a single Loan if such Loans have
a common Interest Period.
(c)    Subject to Section 2.3, each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by making funds available at the Funding
Office no later than 1:00 P.M. New York City time (3:00 P.M. New York City time,
in the case of an ABR Borrowing) in federal or other immediately available
funds. Upon receipt of the funds to be made available by the Lenders to fund any
Borrowing hereunder, the Administrative Agent shall disburse such funds by
depositing them into an account of the Borrower maintained with the
Administrative Agent.


18

--------------------------------------------------------------------------------





(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
SECTION 2.3.     Borrowing Procedure.
In order to effect a Borrowing, the Borrower shall deliver to the Administrative
Agent a Borrowing notice in substantially the form of Exhibit D or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower (a) in the case of a LIBOR Borrowing, not later than
12:00 Noon, New York City time, three Business Days before a proposed Borrowing,
and (b) in the case of an ABR Borrowing, not later than 2:00 P.M., New York City
time, on the day of a proposed Borrowing. Such notice shall be irrevocable and
shall in each case specify (a) whether the Borrowing then being requested is to
be a LIBOR Borrowing or an ABR Borrowing, (b) the date of such Borrowing (which
shall be a Business Day) and the amount thereof and (c) if such Borrowing is to
be a LIBOR Borrowing, the Interest Period with respect thereto. If no election
as to the Interest Rate Type of a Borrowing is specified in any such notice,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period
with respect to any LIBOR Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. If the Borrower shall not have given notice in accordance with this
Section 2.3 of its election to refinance a Borrowing prior to the end of the
Interest Period in effect for such Borrowing, then the Borrower shall (unless
such Borrowing is repaid at the end of such Interest Period) be deemed to have
given notice of an election to refinance such Borrowing, subject to Section 2.8,
with a LIBOR Borrowing of one month’s duration. The Administrative Agent shall
promptly advise the Lenders of any notice given pursuant to this Section 2.3 and
of each Lender’s portion of the requested Borrowing.
SECTION 2.4.     Use of Proceeds.
The proceeds of the Borrowings shall be used for working capital and general
corporate purposes of the Borrower and its Subsidiaries. No part of the proceeds
of any Borrowing will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations U and X of the Board. The Borrower shall not request any Borrowing,
and the Borrower shall not use and its respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended, or other applicable
anti-corruption laws, (b) for the purpose of directly or, to the Borrower’s
knowledge, indirectly funding, financing or facilitating any activities,
business or transaction of or with any individual or entity that is, at the time
of such funding, financing or facilitating, the subject or target of any
Sanctions or is included on OFAC’s List of Specially Designated nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
in any country, region or territory to the extent that such country, region or
territory itself is then the subject of any Sanction, or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto,
except where such violation, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


19

--------------------------------------------------------------------------------





SECTION 2.5.     [Intentionally Omitted].
SECTION 2.6.     [Intentionally Omitted].
SECTION 2.7.     [Intentionally Omitted].
SECTION 2.8.     Refinancings.
The Borrower may refinance all or any part of any Borrowing with a Borrowing of
the same or a different Interest Rate Type made pursuant to a notice under
Section 2.3, subject to the conditions and limitations set forth herein and
elsewhere in this Agreement; provided, however, that at any time after the
occurrence, and during the continuation, of a Default or an Event of Default, no
Borrowing or portion thereof may be refinanced with a LIBOR Loan without the
consent of the Required Lenders. Any Borrowing or part thereof refinanced under
this Section 2.8 shall be deemed to be repaid in accordance with Section 2.10
with the proceeds of a new Borrowing hereunder and the proceeds of the new
Borrowing, to the extent they do not exceed the principal amount of the
Borrowing being refinanced, shall not be paid by the Lenders to the
Administrative Agent or by the Administrative Agent to the Borrower; provided,
however, that (a) if the principal amount extended by a Lender in a refinancing
is greater than the principal amount extended by such Lender in the Borrowing
being refinanced, then such Lender shall pay such difference to the
Administrative Agent for distribution to the Borrower or any Lenders described
in clause (b) below, as applicable, (b) if the principal amount extended by a
Lender in the Borrowing being refinanced is greater than the principal amount
being extended by such Lender in the refinancing, the Administrative Agent shall
return the difference to such Lender out of amounts received pursuant to clause
(a) above, (c) to the extent any Lender fails to pay the Administrative Agent
amounts due from it pursuant to clause (a) above, any Loan or portion thereof
being refinanced with such amounts shall not be deemed repaid in accordance with
this Section 2.8 and, to the extent of such failure, the Borrower shall pay such
amount to the Administrative Agent as required by Section 2.12, and (d) to the
extent the Borrower fails to pay to the Administrative Agent any amounts due in
accordance with Section 2.12 as a result of the failure of a Lender to pay the
Administrative Agent any amounts due as described in clause (c) above, the
portion of any refinanced Loan deemed not repaid shall be deemed to be
outstanding solely to the Lender which has failed to pay the Administrative
Agent amounts due from it pursuant to clause (a) above to the full extent of
such Lender’s portion of such Loan.
SECTION 2.9.     Fees.
(a)    The Borrower agrees to pay to each Lender, through the Administrative
Agent, on the 15th day (or, on the next Business Day, if the 15th day is not a
Business Day) of the calendar month immediately following the end of each fiscal
quarter, commencing with the fiscal quarter ending December 31, 2017, and on the
date on which the Revolving Commitment of such Lender shall be terminated as
provided herein and the outstanding balance of all Loans made by such Lender’s
shall have been reduced to zero, a facility fee (a “Facility Fee”), at the rate
per annum from time to time in effect in accordance with Section 2.24, on the
average daily amount of the Revolving Commitment of such Lender, whether used or
unused, during the preceding quarter (or shorter period commencing with the
Closing Date, or ending with (i) the Maturity Date or (ii) any date on which the
Revolving Commitment of such Lender shall be terminated). All Facility Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Facility Fee due to each Lender shall commence to accrue on the
Closing Date, shall be payable in arrears and shall cease to accrue on the
earlier of the Maturity Date and the termination of the Revolving Commitment of
such Lender as provided herein.
(b)    The Borrower agrees to pay the Administrative Agent the fees in the
amounts and on the dates as set forth in any written and executed fee agreements
with the Administrative Agent.


20

--------------------------------------------------------------------------------





(c)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.
SECTION 2.10.     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender made to the Borrower on the Maturity Date, or in each case,
on such earlier date on which the Loans become due and payable pursuant to
Section 7. The Borrower hereby further agrees to pay interest on the unpaid
principal amount of the Loans made to the Borrower from time to time outstanding
from the Closing Date until payment in full thereof at the rates per annum, and
on the dates, set forth in Section 2.11.
(b)    [Intentionally omitted]
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to the Borrower in addition to such account or accounts.
(d)    The Administrative Agent shall maintain the Register pursuant to Section
10.3(e), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Loan made hereunder, the Interest Rate Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
(e)    The entries made in the Register and the accounts of each Lender
maintained pursuant to this Section 2.10 shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.
SECTION 2.11.     Interest on Loans.
(a)    Subject to the provisions of Section 2.12, the Loans comprising each
LIBOR Borrowing shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) at a rate per annum equal to LIBOR for
the Interest Period in effect for such Borrowing plus the applicable LIBOR
Spread from time to time in effect. Interest on each LIBOR Borrowing shall be
payable on each applicable Interest Payment Date.
(b)    Subject to the provisions of Section 2.12, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be) at a rate per
annum equal to the Alternate Base Rate plus the applicable margin, if any, for
ABR Loans from time to time in effect pursuant to Section 2.24.
(c)    [Intentionally omitted]


21

--------------------------------------------------------------------------------





(d)    Interest on each Loan shall be payable in arrears on each Interest
Payment Date applicable to such Loan. The LIBOR or the Alternate Base Rate for
each Interest Period or day within an Interest Period shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
(e)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “LIBOR” or with respect to any comparable or successor rate
thereto (except such as shall result from the gross negligence or willful
misconduct of the Administrative Agent as determined by a final and
non-appealable judgment of a court of competent jurisdiction).
SECTION 2.12.     Interest on Overdue Amounts.
If the Borrower shall default in the payment of the principal of, or interest
on, any Loan or any other amount becoming due hereunder, the Borrower shall, at
the request of the Required Lenders, from time to time pay interest, to the
extent permitted by Applicable Law, on such defaulted amount up to (but not
including) the date of actual payment (after as well as before a judgment) at a
rate equal to (a) in the case of the remainder of the then current Interest
Period for any LIBOR Loan, the rate applicable to such Loan under Section 2.11
plus 2% per annum and (b) in the case of any other Loan or amount, the rate that
would at the time be applicable to an ABR Loan under Section 2.11 plus 2% per
annum.
SECTION 2.13.     Alternate Rate of Interest.
If in connection with any request for a LIBOR Loan or a conversion to or
continuation thereof, (a) the Administrative Agent determines that (i) deposits
in Dollars are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such LIBOR
Loan, or (ii) adequate and reasonable means do not exist for determining LIBOR
for any requested Interest Period with respect to a proposed LIBOR Loan or in
connection with an existing or proposed ABR Loan, or (b) the Required Lenders
determine that for any reason LIBOR for any requested Interest Period with
respect to a proposed LIBOR Loan does not adequately and fairly reflect the cost
to such Lenders of funding such LIBOR Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Loans shall be suspended (to the extent
of the affected LIBOR Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the LIBOR
component of the Alternate Base Rate, the utilization of the LIBOR component in
determining the Alternate Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans (to the extent
of the affected LIBOR Loans or Interest Periods) or, failing that, will be
deemed to have converted such request with respect to a Loan into a request for
a Borrowing of ABR Loans in the amount specified therein. Notwithstanding the
foregoing, in the case of a pending request for a LIBOR Loan as to which the
Administrative Agent has made the determination described in clause (a) of the
first sentence of this paragraph, the Administrative Agent, in consultation with
the Borrower and the Lenders, may establish an alternative interest rate that
reflects the all-in-cost of funds to the Administrative Agent for funding Loans
in the applicable amount, and with the same Interest Period as the LIBOR Loan
requested to be made, converted or continued, as the case may be (the “Impacted
Loans”), in which case, such alternative rate of interest shall apply with
respect to the Impacted Loans until (x) the Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this paragraph, (y) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (z) any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge


22

--------------------------------------------------------------------------------





interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Lender to do any of the foregoing
and provides the Administrative Agent and the Borrower written notice thereof.
In the event of any such determination, until the Administrative Agent shall
have determined that circumstances giving rise to such notice no longer exist,
any request by the Borrower for a LIBOR Borrowing pursuant to Section 2.3 shall
be deemed to be a request for an ABR Loan. Each determination by the
Administrative Agent hereunder shall be conclusive absent manifest error.
SECTION 2.14.     Termination, Reduction and Increase of Revolving Commitments.
(a)    The Revolving Commitments of all of the Lenders shall be automatically
terminated on the Maturity Date.
(b)    Subject to Section 2.15(b), upon at least one Business Day of prior
written notice to the Administrative Agent (which notice shall have been
received not later than 12:00 Noon, New York City time), the Borrower may at any
time in whole permanently terminate, or from time to time in part permanently
reduce, the Total Revolving Commitment; provided, however, that (i) each partial
reduction of the Total Revolving Commitment shall be in an integral multiple of
$1,000,000 and in a minimum principal amount of $5,000,000 and (ii) the Borrower
shall not be entitled to make any such termination or reduction that would
reduce the Total Revolving Commitment to an amount less than the aggregate
outstanding principal balance of the Loans. Each notice delivered by the
Borrower pursuant to this Section 2.14(b) shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case, such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(c)    Except as otherwise set forth herein, each reduction in the Total
Revolving Commitment hereunder shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments. The Borrower shall pay
to the Administrative Agent for the account of the Lenders on the date of each
termination or reduction in the Total Revolving Commitment, the Facility Fees on
the amount of the Total Revolving Commitment so terminated or reduced accrued to
the date of such termination or reduction.
(d)    If the Total Revolving Commitment is less than $500,000,000 at any time
and the Borrower wishes to increase the aggregate Revolving Commitments at such
time, and no Default or Event of Default has occurred and is then continuing,
the Borrower shall notify the Administrative Agent in writing of the amount (the
“Offered Increase Amount”) of such proposed increase (such notice, a “Commitment
Increase Notice”), and the Administrative Agent shall notify each Lender of such
proposed increase and provide such additional information regarding such
proposed increase as any Lender may reasonably request. The Borrower may, at its
election, (i) offer one or more of the Lenders the opportunity to participate in
all or a portion of the Offered Increase Amount pursuant to paragraph (f) below
and/or (ii) offer one or more additional banks, financial institutions or other
entities the opportunity to participate in all or a portion of the Offered
Increase Amount pursuant to paragraph (e) below; provided, that any Lender or
bank, financial institution or other entity that is offered the opportunity to
participate in all or any portion of the Offered Increase Amount shall be
consented to in writing by the Administrative Agent to the extent the
Administrative Agent would have a right under this Agreement to consent to an
assignment of all or any portion of any Lender’s Revolving Commitment or Loans
to such Lender or bank, financial institution or other entity. Each Commitment
Increase Notice shall specify which Lenders and/or banks, financial institutions
or other entities the Borrower desires to participate in such Total Revolving
Commitment increase. The Borrower or, if requested by the Borrower, the
Administrative Agent, will notify such Lenders and/or banks, financial
institutions or other entities of such offer.


23

--------------------------------------------------------------------------------





(e)    Any Eligible Assignee which the Borrower selects to offer participation
in the increased Revolving Commitments and which elects to become a party to
this Agreement and provide a Revolving Commitment in an amount so offered and
accepted by it pursuant to Section 2.14(d)(ii) shall execute a New Lender
Supplement with the Borrower and the Administrative Agent, substantially in the
form of Exhibit E, whereupon such bank, financial institution or other Person
(herein called a “New Lender”) shall become a Lender for all purposes and to the
same extent as if originally a party hereto and shall be bound by and entitled
to the benefits of this Agreement, and Schedule 2.1 shall be deemed to be
amended to add the name and Revolving Commitment of such New Lender; provided
that the Revolving Commitment of any such new Lender shall be in an amount not
less than $5,000,000.
(f)    Any Lender which accepts an offer to it by the Borrower to increase its
Revolving Commitment pursuant to Section 2.14(d)(i) shall, in each case, execute
a Commitment Increase Supplement with the Borrower and the Administrative Agent,
substantially in the form of Exhibit F, whereupon such Lender shall be bound by
and entitled to the benefits of this Agreement with respect to the full amount
of its Revolving Commitment as so increased, and Schedule 2.1 shall be deemed to
be amended to so increase the Revolving Commitment of such Lender.
(g)    Notwithstanding anything to the contrary in this Section 2.14, (i) in no
event shall any transaction effected pursuant to this Section 2.14 cause the
Total Revolving Commitment to exceed $500,000,000 and (ii) no Lender shall have
any obligation to increase its Revolving Commitment unless it agrees to do so in
its sole discretion.
(h)    Upon each increase in the Revolving Credit Commitments pursuant to
Section 2.14(d), each Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the increase in the aggregate Revolving Commitments
(each, a “Revolving Commitment Increase Lender”) and, if on the date of such
increase there are any Loans outstanding, such Loans shall on or prior to the
effectiveness of such increase in the aggregate Revolving Commitments be prepaid
from the proceeds of additional Loans made hereunder (reflecting such increase
in Revolving Credit Commitments), which prepayment shall be accompanied by
accrued interest on the Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.19. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
SECTION 2.15.     Prepayment of Loans.
(a)    Prior to the Maturity Date, the Borrower shall have the right at any time
to prepay any Borrowing, in whole or in part, subject to the requirements of
Section 2.19 but otherwise without premium or penalty, upon prior written notice
to the Administrative Agent before 12:00 Noon, New York City, time at least one
Business Day before such prepayment in the case of an ABR Loan and at least
three Business Days before such prepayment in the case of a LIBOR Loan;
provided, however, that each such partial prepayment shall be in an integral
multiple of $1,000,000 and in a minimum aggregate principal amount of
$5,000,000.
(b)    On any date when the aggregate outstanding principal amount of all Loans
(after giving effect to any Borrowings effected on such date) exceeds the Total
Revolving Commitment, the Borrower shall make a mandatory prepayment of the
Loans in such amount as may be necessary so that the aggregate outstanding
principal amount of all Loans after giving effect to such prepayment does not
exceed the Total Revolving Commitment then in effect. Any prepayments required
by this paragraph shall be applied to outstanding ABR Loans up to the full
amount thereof before they are applied to outstanding LIBOR Loans.


24

--------------------------------------------------------------------------------





(c)    Each notice of prepayment pursuant to Section 2.15(a) must be in a form
acceptable to the Administrative Agent and shall specify the specific
Borrowing(s), the prepayment date and the aggregate principal amount of each
Borrowing to be prepaid, shall be irrevocable and shall commit the Borrower to
prepay such Borrowing(s) by the amount stated therein. All prepayments under
this Section 2.15 shall be accompanied by accrued interest on the principal
amount being prepaid, to the date of prepayment.
SECTION 2.16.     Eurocurrency Reserve Costs.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, so long as such Lender shall be required under regulations of the Board
to maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
additional interest on the unpaid principal amount of each LIBOR Loan made to
the Borrower by such Lender, from the date of such Loan until such Loan is paid
in full, at an interest rate per annum equal at all times during the Interest
Period for such Loan to the remainder obtained by subtracting (i) LIBOR for such
Interest Period from (ii) the rate obtained by multiplying LIBOR as referred to
in clause (i) above by the Statutory Reserves of such Lender for such Interest
Period. Such additional interest shall be determined by such Lender and notified
to the Borrower (with a copy to the Administrative Agent) not later than five
Business Days before the next Interest Payment Date for such Loan, and such
additional interest so notified to the Borrower by any Lender shall be payable
to the Administrative Agent for the account of such Lender on each Interest
Payment Date for such Loan.
SECTION 2.17.     Reserve Requirements; Change in Circumstances.
(a)    Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.23, or Excluded Taxes if (i) after
the Closing Date any change in Applicable Law or regulation or in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of law), (ii) the Dodd-Frank Wall Street Reform and Consumer Protection
Act or the compliance with any requests, rules, guidelines or directives
thereunder or issued in connection therewith, regardless of the date enacted,
adopted or issued or (iii) the compliance with any requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III,
regardless of the date enacted, adopted or issued (x) shall impose, modify or
deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender, (y) shall impose on any Lender or the London
interbank market for Dollars any other condition, cost or expense affecting this
Agreement or any LIBOR Loan made by such Lender or (z) shall subject any Lender
to any tax of any kind whatsoever with respect to this Agreement or any LIBOR
Loan made by it, or change the basis of taxation of payments to such Lender in
respect thereof, and the result of any of the foregoing shall be to increase the
cost (other than, except as provided in clause (z), the amount of Taxes, if any)
to such Lender of making, converting to, continuing or maintaining any LIBOR
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount (other than a reduction resulting from an increase in Taxes, if any) of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) in respect thereof by an amount deemed in good faith by
such Lender to be material, then the Borrower shall pay such additional amount
or amounts as will compensate such Lender for such increase or reduction to such
Lender.


25

--------------------------------------------------------------------------------





(b)    Except with respect to Indemnified Taxes and Other Taxes, which shall be
governed solely and exclusively by Section 2.23, or Excluded Taxes if (i) after
the Closing Date, any Lender shall have determined in good faith that the
adoption after the Closing Date of any applicable law, rule, regulation or
guideline regarding capital adequacy or liquidity requirements, or any change
therein, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or any
Lending Office of such Lender or such Lender’s holding company, if any) with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, (ii) the Dodd-Frank Wall Street Reform and Consumer
Protection Act or the compliance with any requests, rules, guidelines or
directives thereunder or issued in connection therewith, regardless of the date
enacted, adopted or issued or (iii) the compliance with any requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, regardless of the date enacted, adopted or issued, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of its
obligations hereunder to a level below that which such Lender (or such Lender’s
holding company) could have achieved but for the items referenced in clauses
(i)-(iii) of this sentence (taking into consideration such Lender’s policies or
the policies of such Lender’s holding company, as the case may be, with respect
to capital adequacy and liquidity) by an amount deemed by such Lender to be
material, then, from time to time, the Borrower shall pay to the Administrative
Agent for the account of such Lender such additional amount or amounts as will
compensate such Lender for such reduction upon demand by such Lender.
(c)    A certificate of a Lender setting forth in reasonable detail (i) such
amount or amounts as shall be necessary to compensate such Lender as specified
in paragraph (a) or (b) above, as the case may be, and (ii) the calculation of
such amount or amounts referred to in the preceding clause (i), shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay the Administrative Agent for the account of such Lender, the
amount shown as due on any such certificate within 10 Business Days after its
receipt of the same.
(d)    Failure on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital with respect to any Interest Period shall not constitute a
waiver of such Lender’s rights to demand compensation for any increased costs or
reduction in amounts received or receivable or reduction in return on capital
with respect to such Interest Period or any other Interest Period. The
protection of this Section 2.17 shall be available to each Lender regardless of
any possible contention of invalidity or inapplicability of the law, regulation
or condition which shall have been imposed.
(e)    Each Lender may make any Loan to the Borrower through any Lending Office,
provided that the exercise of this option shall not affect the obligation of the
Borrower to repay the Loan in accordance with the terms of this Agreement. Each
Lender agrees that, as promptly as practicable after it becomes aware of the
occurrence of an event or the existence of a condition that (i) would cause it
to incur any increased cost under this Section 2.17, Section 2.18 or Section
2.23 or (ii) would require the Borrower to pay an increased amount under this
Section 2.17, Section 2.18 or Section 2.23, it will notify the Borrower of such
event or condition and, to the extent not inconsistent with such Lender’s
internal policies, will use its reasonable efforts to make, fund or maintain the
affected Loans of such Lender through another Lending Office of such Lender if
as a result thereof the additional monies which would otherwise be required to
be paid or the reduction of amounts receivable by such Lender thereunder in
respect of such Loans would be materially reduced, or any inability to perform
would cease to exist, or the increased costs which would otherwise be required
to be paid in respect of such Loans pursuant to this Section 2.17, Section 2.18
or Section 2.23 would be materially reduced or the Taxes payable under Section
2.23, or other amounts otherwise payable under this Section 2.17 or Section 2.18
would be materially reduced, and if, as determined by such


26

--------------------------------------------------------------------------------





Lender, in its sole discretion, the making, funding or maintaining of such Loans
through such other Lending Office would not otherwise materially adversely
affect such Loans or such Lender. For the avoidance of doubt, nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.23. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(f)    In the event any Lender shall have delivered to the Borrower a notice
that LIBOR Loans are no longer available from such Lender pursuant to Section
2.18, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16 or Section 2.23, the Borrower may (but subject in any such case to the
payments required by Section 2.18), upon at least five Business Days’ prior
written notice to such Lender and the Administrative Agent, identify to the
Administrative Agent a lending institution reasonably acceptable to the
Administrative Agent which will purchase the Revolving Commitment and the amount
of outstanding Loans from the Lender providing such notice and such Lender shall
thereupon assign its Revolving Commitment and any Loans owing to such Lender to
such replacement lending institution pursuant to Section 10.3. Such notice shall
specify an effective date for such assignment and at the time thereof, the
Borrower shall pay all accrued interest, accrued Facility Fees and all other
amounts (including without limitation all amounts payable under this Section)
owing hereunder to such Lender as at such effective date for such assignment.
SECTION 2.18.     Change in Legality.
(a)    Notwithstanding anything to the contrary herein contained, if, after the
Closing Date, any change in any law or regulation or in the interpretation
thereof by any Governmental Authority charged with the administration or
interpretation thereof shall make it unlawful for any Lender to make, maintain
or fund or charge interest with respect to any Loan or to give effect to its
obligations as contemplated hereby, or to determine or charge interest rates
based upon LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, by written notice to
the Borrower and to the Administrative Agent:
(i)    (x) any obligation of such Lender to issue, make, maintain, fund or
charge interest with respect to any such LIBOR Loan or to make or continue LIBOR
Loans or to convert ABR Loans to LIBOR Loans, shall be suspended, whereupon the
Borrower shall be prohibited from requesting LIBOR Loans from such Lender
hereunder in such affected currency or currencies unless such notice is
subsequently withdrawn and (y) if such notice asserts the illegality of such
Lender making or maintaining ABR Loans the interest rate on which is determined
by reference to the LIBOR component of the Alternate Base Rate, such Lender may
request that the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exists; and
(ii)    (x) such Lender may demand the Borrower prepay or, if applicable,
convert all LIBOR Loans of such Lender to ABR Loans (the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR component
of the Alternate Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such LIBOR Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon LIBOR, such Lender may request
that the Administrative Agent, during the period of such suspension, compute the
Alternate Base Rate applicable to such Lender without reference to the LIBOR
component thereof until the Administrative Agent is advised in writing


27

--------------------------------------------------------------------------------





by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon LIBOR.
(b)    For purposes of this Section 2.18, a notice to the Borrower by any Lender
pursuant to Section 2.18(a) shall be effective on the date of receipt thereof by
the Borrower.
SECTION 2.19.     Reimbursement of Lenders.
(a)    The Borrower shall reimburse each Lender on demand (with a copy to the
Administrative Agent) for any loss, cost or expense incurred or to be incurred
by it in the reemployment of the funds released (i) by any payment or prepayment
(for any reason, whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise, including an assignment by a Lender contemplated
under Section 10.17), or conversion or continuation, of any LIBOR Loan if such
Loan is repaid other than on the last day of the applicable Interest Period for
such Loan or (ii) in the event that after the Borrower delivers a notice of
borrowing under Section 2.3 in respect of LIBOR Loans, the applicable Loan is
not made on the first day of the Interest Period specified by the Borrower for
any reason other than (I) a suspension or limitation under Section 2.18 of the
right of the Borrower to select a LIBOR Loan or (II) a breach by a Lender of its
obligations hereunder. In the case of such failure to borrow, such loss shall be
the amount as reasonably determined by such Lender as the excess, if any of (A)
the amount of interest which would have accrued to such Lender on the amount not
borrowed, at a rate of interest equal to the interest rate applicable to such
Loan pursuant to Section 2.11, for the period from the date of such failure to
borrow, to the last day of the Interest Period for such Loan which would have
commenced on the date of such failure to borrow, over (B) the amount realized by
such Lender in reemploying the funds not advanced during the period referred to
above. In the case of a payment other than on the last day of the Interest
Period for a Loan, such loss shall be the amount as reasonably determined by the
Administrative Agent as the excess, if any, of (A) the amount of interest which
would have accrued on the amount so paid at a rate of interest equal to the
interest rate applicable to such Loan pursuant to Section 2.11, for the period
from the date of such payment to the last day of the then current daily Interest
Period for such Loan, over (B) the amount equal to the product of (x) the amount
of the Loan so paid times (y) the current daily yield on U.S. Treasury
Securities (at such date of determination) with maturities approximately equal
to the remaining Interest Period for such Loan times (z) the number of days
remaining in the Interest Period for such Loan. Each Lender shall deliver to the
Borrower from time to time one or more certificates setting forth the amount of
such loss (and in reasonable detail the manner of computation thereof) as
determined by such Lender, which certificates shall be conclusive absent
manifest error. The Borrower shall pay to the Administrative Agent for the
account of each Lender the amount shown as due on any certificate within thirty
days after its receipt of the same.
(b)    In the event the Borrower fails to (i) prepay any Loan on the date
specified in any prepayment notice delivered pursuant to Section 2.15(a), or to
convert or continue any Loan (other than an ABR Loan) other than on the date or
in the amount notified by the Borrower in accordance with the terms of this
Agreement, or (ii) make payment of any Loan (or interest due thereon) on its due
date or any payment thereof in a currency other than Dollars, the Borrower on
demand by any Lender shall pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for any loss incurred
by such Lender as a result of such failure to prepay or pay, including, without
limitation, any loss, cost or expenses incurred by reason of the acquisition of
deposits or other funds by, or from the performance of any foreign exchange
contract by, such Lender to fulfill deposit obligations incurred in anticipation
of such prepayment or payment. Each Lender shall deliver to the Borrower and the
Administrative Agent from time to time one or more certificates setting forth
the amount of such loss (and in reasonable detail the manner of computation
thereof) as determined by such Lender, which certificates shall be conclusive
absent manifest error.


28

--------------------------------------------------------------------------------





(c)    For purposes of calculating amounts payable under this Section 2.19, each
Lender shall be deemed to have funded each LIBOR Loan made by it at LIBOR for
such Loan by a matching deposit or other borrowing in the London interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such LIBOR Loan was in fact so funded.
SECTION 2.20.     Pro Rata Treatment.
(a)    Except as permitted under Sections 2.16, 2.17, 2.18, 2.19, 2.29, 2.31 or
as set forth anywhere else in this Agreement or any other Fundamental Document,
each Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees, each
reduction of the Total Revolving Commitment and each refinancing of any
Borrowing with another Borrowing, or conversion of any Borrowing into another
Borrowing, shall be allocated pro rata among the Lenders in accordance with
their respective Revolving Percentages.
(b)    Each Lender agrees that in computing such Lender’s portion of any
Borrowing to be made hereunder, the Administrative Agent may, in its discretion,
round each Lender’s percentage of such Borrowing computed in accordance with
Section 2.1, to the next higher or lower whole dollar amount.
SECTION 2.21.     Right of Setoff.
If any Event of Default shall have occurred and be continuing and the Required
Lenders shall have directed the Administrative Agent to declare the Loans
immediately due and payable pursuant to Section 7, each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by such Lender and any
other indebtedness at any time owing by such Lender to, or for the credit or the
account of the Borrower, against any of and all the obligations of the Borrower
now or hereafter existing under this Agreement and the Loans to the Borrower
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement or such Loans and although such Obligations may
be unmatured. Each Lender agrees promptly to notify the Borrower after any such
setoff and application made by such Lender, but the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender under this Section 2.21 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 2.22.     Manner of Payments.
(a)    All payments by the Borrower hereunder shall be made in Dollars, in
Federal or other immediately available funds without deduction, setoff or
counterclaim at the Funding Office no later than 1:00 P.M., New York City time,
on the date on which such payment shall be due. Interest in respect of any Loan
hereunder shall accrue from and including the date of such Loan to, but
excluding, the date on which such Loan is paid or refinanced with a Loan of a
different Interest Rate Type.


29

--------------------------------------------------------------------------------





(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any LIBOR Borrowing (or, in the case of any ABR
Borrowing, prior to 2:00 P.M., New York City time, on the date of such ABR
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.2 (or, in the case of an ABR Borrowing, that such Lender has made such
share available in accordance with and at the time required by Section 2.2) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand in Dollars, in Federal or other immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus the fee customarily charged by the
Administrative Agent (and subject to the IFSA interbank compensation rules from
time to time) in connection with the foregoing, and (B) in the case of a payment
to be made by the Borrower, the interest rate applicable to ABR Loans. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.23.     Taxes.
(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder or under any Fundamental Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the Borrower shall make such deductions, (ii) the
Borrower shall pay such amounts to the relevant Governmental Authority in
accordance with Applicable Law, and (iii) the sum payable by the Borrower shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.23) the Administrative Agent or Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made.
(b)    Without duplication of any amounts already paid under Section 2.23(a) or
(c) the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law.
(c)    If the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction asserts a claim
against the Administrative Agent or a Lender that the full amount of Indemnified
Taxes or Other Taxes has not been paid (including where such Indemnified Taxes
or Other Taxes are imposed directly on the Administrative Agent or any Lender),
without duplication of any amounts already paid under Section 2.23(a) or (b),
the Borrower shall indemnify the Administrative Agent and each Lender within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by the Administrative Agent or such Lender, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.23) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority (other than
those resulting from the Administrative Agent or Lender’s gross negligence or
willful misconduct). A certificate (along with a copy of the applicable
documents from the United States Internal Revenue Service or other Governmental
Authority of the United States of America or other jurisdiction that


30

--------------------------------------------------------------------------------





asserts such claim) as to the amount of such payment or liability and setting
forth in reasonable detail the calculation and basis for such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement shall deliver to
the Borrower (with a copy to the Administrative Agent) (or, in the case of a
Participant, to the Lender from which the related participation shall have been
purchased), at the time such Lender becomes a party to this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) and at any other time or times reasonably requested
by the Borrower, such properly completed and executed documentation prescribed
by Applicable Law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if the Lender is not legally entitled to deliver such documentation.
(ii)    Without limiting the generality of the foregoing,
(A)    Each Lender and Administrative Agent that is a United States Person, as
defined in Section 7701(a)(30) of the Code, shall deliver on or prior to the
date on which it becomes a party to this Agreement and at the time(s) prescribed
by Applicable Law, and in the manner(s) prescribed by Applicable Law, to the
Borrower and the Administrative Agent (as applicable), a properly completed and
duly executed copy of United States Internal Revenue Form W-9, or any successor
form, certifying that such Person is exempt from United States backup
withholding Tax on payments made hereunder.
(B)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Fundamental Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Fundamental
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


31

--------------------------------------------------------------------------------





(II)    executed copies of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BENE (or W-8BEN, as applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender or to the Administrative Agent under any
Fundamental Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender or the Administrative Agent were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender or the
Administrative Agent shall deliver to the Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


32

--------------------------------------------------------------------------------





(iii)    Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered pursuant to this Section 2.23 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(f)    If the Administrative Agent or a Lender determines, in its sole
good-faith discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid amounts pursuant to this Section 2.23, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
amounts paid, by the Borrower under this Section 2.23 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 2.23 shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.
(g)    Each Lender agrees (i) that as between it and the Borrower or the
Administrative Agent, it shall be the Person to deduct and withhold Taxes, and
to the extent required by law it shall deduct and withhold Taxes, on amounts
that such Lender may remit to any other Person(s) by reason of any undisclosed
transfer or assignment of an interest in this Agreement to such other Person(s)
pursuant to paragraph (g) of Section 10.3 and (ii) to indemnify the Borrower and
the Administrative Agent and any officers, directors, agents, or employees of
the Borrower or the Administrative Agent against, and to hold them harmless
from, any Tax, interest, additions to Tax, penalties, reasonable counsel and
accountants’ fees, disbursements or payments arising from the assertion by any
appropriate Governmental Authority of any claim against them relating to a
failure to withhold Taxes as required by Applicable Law with respect to amounts
described in clause (i) of this paragraph (g).
(h)    Each assignee of a Lender’s interest in this Agreement in conformity with
Section 10.3 shall be bound by this Section 2.23, so that such assignee will
have all of the obligations and provide all of the forms and statements and all
indemnities, representations and warranties required to be given under this
Section 2.23.
SECTION 2.24.     Certain Pricing Adjustments.
The Facility Fee and applicable LIBOR Spread for Loans in effect from time to
time shall be determined in accordance with the following table:


33

--------------------------------------------------------------------------------





Moody’s/S&P  
Rating Equivalent
Facility Fee 
(in Basis Points)
Applicable LIBOR Spread 
(in Basis Points)
Total
Drawn Pricing  
(in Basis Points)
 
 
 
 
>  A3/A-
7.5
92.5
100.0
Baa1/BBB+
10.0
97.5
107.5
Baa2/BBB
12.5
107.5
120.0
Baa3/BBB-
17.5
132.5
150.0
< Baa3/BBB-
22.5
152.5
175.0



In the event that S&P and Moody’s ratings on the Borrower’s senior non-credit
enhanced unsecured long-term debt are not equivalent to each other, the higher
rating of S&P or Moody’s will determine the Facility Fee and applicable LIBOR
Spread, unless the ratings are more than one level apart, in which case the
rating one level below the higher rating of S&P or Moody’s will be
determinative. In the event that (a) the Borrower’s senior non-credit enhanced
unsecured long-term debt is not rated by both of S&P or Moody’s (for any reason,
including if S&P or Moody’s shall cease to be in the business of rating
corporate debt obligations) or (b) if the rating system of any of S&P or Moody’s
shall change, then an amendment shall be negotiated in good faith to the
references to specific ratings in the table above to reflect such changed rating
system or the unavailability of ratings from such rating agency (including an
amendment to provide for the substitution of an equivalent or successor ratings
agency). In the event that the Borrower’s senior unsecured long-term debt is not
rated by either of S&P or Moody’s, then the Facility Fee and applicable LIBOR
Spread shall be deemed to be calculated as if the lowest rating category set
forth above applied until such time as an amendment to the table above shall be
agreed to. Any increase in the Facility Fee or applicable LIBOR Spread
determined in accordance with the foregoing table shall become effective on the
date of announcement or publication by the Borrower or the applicable rating
agency of a reduction in such rating or, in the absence of such announcement or
publication, on the effective date of such decreased rating, or on the date of
any request by the Borrower to the applicable rating agency not to rate its
senior unsecured long-term debt or on the date any of such rating agencies
announces it shall no longer rate the Borrower’s senior unsecured long-term
debt. Any decrease in the Facility Fee or applicable LIBOR Spread shall be
effective on the date of announcement or publication by any of such rating
agencies of an increase in rating or in the absence of announcement or
publication on the effective date of such increase in rating.
The applicable margin for ABR Loans shall be the applicable LIBOR Spread minus
100 Basis Points (but not less than 0%).
SECTION 2.25.     [Intentionally Omitted].
SECTION 2.26.     [Intentionally Omitted].
SECTION 2.27.     [Intentionally Omitted].
SECTION 2.28.     [Intentionally Omitted].
SECTION 2.29.     Extension of Maturity Date.
(a)    Request for Extension. The Borrower may, by written notice to the
Administrative Agent (such notice, an “Extension Notice”) request on one
occasion that the Lenders extend the Maturity Date for an additional six (6)
month period beyond the Initial Maturity Date. The Borrower shall deliver the
Extension Notice at least 30 days, but no more than 120 days, prior to the
Initial Maturity Date. The Administrative Agent shall distribute any such
Extension Notice to the Lenders promptly following its receipt thereof.


34

--------------------------------------------------------------------------------





(b)    Conditions Precedent to Effectiveness of Maturity Date Extension. The
effectiveness of an extension of the Maturity Date is subject to satisfaction of
each of the following requirements as determined in good faith by the
Administrative Agent:
(i)    the Administrative Agent shall have received an Extension Notice within
the period required under Section 2.29(a) above;
(ii)    on the date of such Extension Notice and both immediately before and
immediately after giving effect to such extension of the Initial Maturity Date,
no Default shall have occurred and be continuing;
(iii)    the Borrower shall have paid to the Administrative Agent, for the
ratable benefit of the Lenders based on their respective Applicable Exposure
Percentages, an extension fee in an amount equal to 0.075% of the Total
Revolving Commitment in effect at the time the extension becomes effective, it
being agreed that such fee shall be fully earned upon the effectiveness of each
the extension of the Maturity Date and shall not thereafter be refundable for
any reason;
(iv)    the Administrative Agent shall have received a certificate of the
Borrower dated as of the effective date of the extension, signed by a
Responsible Officer of the Borrower (A) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and (B)
certifying that (1) the representations and warranties contained in Section 3
are true and correct in all material respects on and as of the date of the
Extension Notice and, both immediately before and immediately after giving
effect to the extension of the Initial Maturity Date, except (x) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they were true and correct in all material respects as of such
earlier date, (y) any representation or warranty that is already by its terms
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects as of such applicable date (including
such earlier date set forth in the foregoing clause (x)) after giving effect to
such qualification and (z) for purposes of this Section 2.29, the representation
and warranty contained in Section 3.4 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 5.1, and (2) no Default shall have occurred and is then continuing.
SECTION 2.30.     [Intentionally Omitted].
SECTION 2.31.     Defaulting Lenders.
(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as that Lender is
no longer a Defaulting Lender, to the extent permitted by Applicable Law:
(i) Waivers and Amendments. That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.9.
(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent hereunder for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity or otherwise),
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 8.3, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by


35

--------------------------------------------------------------------------------





this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in escrow in
a non-interest bearing deposit account and released pro-rata in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender's breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations owed to all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of that Defaulting
Lender until such time as all Loans and funded are held by the Lenders pro rata
in accordance with the Revolving Commitments hereunder. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or placed in escrow) to pay amounts owed by a Defaulting Lender
pursuant to this Section 2.31 shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.
(iii) Certain Fees. That Defaulting Lender (x) shall be entitled to receive any
facility fee pursuant to Section 2 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to the outstanding amount of the
Loans funded by it.
(iv) [Intentionally omitted].
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their reasonable discretion that a Lender no longer falls
within the definition of “Defaulting Lender”, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans to be held on a pro rata basis by
the Lenders in accordance with their Revolving Percentages, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees or commissions accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.



3.
REPRESENTATIONS AND WARRANTIES OF BORROWER

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrower makes the following representations and
warranties to the Administrative Agent and the Lenders, all of which shall
survive the execution and delivery of this Agreement and the making of the
Loans:


36

--------------------------------------------------------------------------------





SECTION 3.1.     Corporate Existence and Power.
(a)    The Borrower is duly organized and validly existing in good standing
under the laws of its jurisdiction of organization and is in good standing or
has applied for authority to operate as a foreign corporation or other
organization in all jurisdictions where the nature of its properties or business
so requires it and where a failure to be in good standing as a foreign
corporation or other organization would reasonably be expected to have a
Material Adverse Effect. The Borrower has the corporate power to execute,
deliver and perform its obligations under this Agreement and the other
Fundamental Documents and other documents contemplated hereby and to borrow
hereunder.
(b)    The Subsidiaries of the Borrower are duly organized and are validly
existing in good standing under the laws of their respective jurisdictions of
organization and are in good standing or have applied for authority to operate
as a foreign corporation or other organization in all jurisdictions where the
nature of their properties or business so requires it and where a failure to be
in good standing as a foreign corporation or other organization would reasonably
be expected to have a Material Adverse Effect.
SECTION 3.2.     Corporate Authority, No Violation and Compliance with Law.
The execution, delivery and performance of this Agreement and the other
Fundamental Documents and the borrowings hereunder (a) have been duly authorized
by all necessary corporate action on the part of the Borrower, (b) will not
violate any provision of any Applicable Law (including any laws related to
franchising) applicable to the Borrower or any of its Subsidiaries or any of
their respective properties or assets, (c) will not violate any provision of the
certificate of incorporation or by-laws or other organizational documents of the
Borrower or any of its Subsidiaries, (d) will not violate or be in conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under, any material indenture, bond, note, instrument or any
other material agreement to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any of its Subsidiaries or any of their
respective properties or assets are bound and (e) will not result in the
creation or imposition of any Lien upon any property or assets of the Borrower
or any of its Subsidiaries other than (i) pursuant to this Agreement or any
other Fundamental Document or (ii) which is a Permitted Encumbrance, which in
the case of clauses (b) and (d), individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.3.     Governmental and Other Approval and Consents.
No action, consent or approval of, or registration or filing with, or any other
action by, any governmental agency, bureau, commission or court is required in
connection with the execution, delivery and performance by the Borrower of this
Agreement or the other Fundamental Documents, except such as have been obtained
or made and are in full force and effect or where the failure to take such
action or obtain such consent or approval would not reasonably be expected to
have a Material Adverse Effect.
SECTION 3.4.     Financial Statements of Borrower.
The audited balance sheet of the Borrower and its Consolidated Subsidiaries as
at December 31, 2014, December 31, 2015 and December 31, 2016, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such date (the “Consolidated Audited Financial Statements”), fairly present
the financial condition of the Borrower and its Consolidated Subsidiaries as of
the dates indicated and the results of operations and cash flows for the periods
indicated in conformity with GAAP.


37

--------------------------------------------------------------------------------





SECTION 3.5.     No Change.
As of the Closing Date, except for Disclosed Matters, since the date of the most
recent audited financial statements referred to in Section 3.4, there has been
no development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
SECTION 3.6.     Copyrights, Patents and Other Rights.
Each of the Borrower and its Subsidiaries (a) owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect and (b) to their knowledge, the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except, in each case, as would not reasonably be
expected to have a Material Adverse Effect for any such infringements that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.7.     Title to Properties.
Subject to Section 3.6, each of the Borrower or its Subsidiaries has good title
or valid leasehold interests to each of the properties and assets necessary or
used in the ordinary course of business (other than properties or assets owned
by a Person that is consolidated with the Borrower or any of its Subsidiaries
under GAAP but is not a Subsidiary of the Borrower), except (a) as otherwise
permitted to be disposed of pursuant to Section 6.2 or (b) for defects in title
or interests that would not reasonably be expected to have a Material Adverse
Effect, and all such properties and assets are free and clear of Liens, except
Permitted Encumbrances.
SECTION 3.8.     Litigation.
Except for Disclosed Matters, there are no lawsuits or other proceedings pending
(including, but not limited to, matters relating to Environmental Law and
Environmental Liability), or, to the knowledge of the Borrower, threatened,
against or affecting the Borrower or any of its Subsidiaries or any of their
respective properties, by or before any Governmental Authority or arbitrator,
which would reasonably be expected to have a Material Adverse Effect. Neither
the Borrower nor any of its Subsidiaries is in default with respect to any
order, writ, injunction, decree, rule or regulation of any Governmental
Authority, which default would reasonably be expected to have a Material Adverse
Effect.
SECTION 3.9.     Federal Reserve Regulations.
Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans will be used, whether immediately, incidentally or ultimately, for any
purpose violative of or inconsistent with any of the provisions of Regulation U
or X of the Board.
SECTION 3.10.     Investment Company Act.
The Borrower is not, and will not during the term of this Agreement be, an
“investment company” subject to regulation under the Investment Company Act of
1940, as amended.


38

--------------------------------------------------------------------------------





SECTION 3.11.     Enforceability.
This Agreement and the other Fundamental Documents when executed by all parties
hereto and thereto will constitute legal, valid and binding obligations (as
applicable) of the Borrower (enforceable in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law).
SECTION 3.12.     Taxes.
Each of the Borrower and each of its Subsidiaries has filed or caused to be
filed all federal, state and local Tax returns which are required to be filed,
and has paid or has caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in conformity with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
SECTION 3.13.     Compliance with ERISA.
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (a) no ERISA Event has occurred or is reasonably
expected to occur; (b) the Borrower, each of its Material Subsidiaries and each
of its ERISA Affiliates is in compliance with the provisions of ERISA and the
Code applicable to Plans, and the regulations and published interpretations
thereunder applicable to such entity in connection therewith, if any; (c)
neither the Borrower nor any of its Subsidiaries has engaged in a transaction
which would result in the incurrence of liability under Section 4069 of ERISA;
and (d) the present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of all such underfunded Plans. As of the Closing Date, the
Borrower is not and will not hold “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans.
SECTION 3.14.     Disclosure.
As of the Closing Date, neither this Agreement nor any factual information
provided to the Lenders by the Borrower in the Management Presentation Slides,
delivered to the Lenders on or around November 8, 2017 (excluding projections,
other forward looking information and information of a general economic or
industry nature), when taken as a whole contained any untrue statement of a
material fact or omitted to state a material fact, under the circumstances under
which it was made, necessary in order to make the statements contained herein or
therein not materially misleading in light of the circumstances under which such
statements were made. At the Closing Date, there is no fact known to the
Borrower which has not been disclosed to the Lenders and which, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect. The Borrower has delivered to the Administrative Agent certain
projections relating to the Borrower and its Consolidated Subsidiaries. Such
projections are based on good faith estimates and assumptions believed to be
reasonable at the time made, provided, however, that the Borrower makes no
representation or warranty that such assumptions will prove in the future to be
accurate or that the Borrower and its Subsidiaries will achieve the financial
results reflected in such projections (it being understood that such projections
are not to be viewed as facts and are subject to significant uncertainties and
contingencies,


39

--------------------------------------------------------------------------------





many of which are beyond the Borrower’s control, that no assurance can be given
that any particular projections will be realized and that actual results may
differ and that such differences may be material).
SECTION 3.15.     Environmental Liabilities.
Except for the Disclosed Matters and except with respect to any matters, that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, neither the Borrower nor any of its Subsidiaries (i)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has received notice of any claim with respect to any Environmental
Liability or (iii) knows of any circumstances that are reasonably likely to
become the basis for any claim of Environmental Liability against the Borrower
or any of its Subsidiaries.
SECTION 3.16.     Material Subsidiaries.
The Material Subsidiaries existing on the Closing Date (determined as of
December 31, 2016) are listed on Schedule 3.16.
SECTION 3.17.     OFAC.
Neither the Borrower, nor any of its Subsidiaries, nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions. The Borrower, its Subsidiaries, and, to the knowledge of the
Borrower and its Subsidiaries, their respective directors, officers, employees,
agents, affiliates and representatives are in compliance with applicable
Sanctions, except where the failure to comply, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.18.     FCPA.
No proceeds of any Borrowing will be used directly, or to the knowledge of the
Borrower indirectly, by the Borrower or any Subsidiary for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or other applicable anti-corruption laws. The Borrower, its
Subsidiaries, and, to the knowledge of the Borrower and its Subsidiaries, their
respective directors, officers, employees, agents, affiliates and
representatives are in compliance with the United States Foreign Corrupt
Practices Act of 1977, as amended, and other applicable anti-corruption laws,
except where the failure to comply, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.
SECTION 3.19.     EEA Financial Institution.
The Borrower is not an EEA Financial Institution.




40

--------------------------------------------------------------------------------






4.
CONDITIONS OF LENDING

SECTION 4.1.     Conditions Precedent to Closing.
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:
(a)    Fundamental Documents. The Administrative Agent shall have received this
Agreement and any Notes requested in writing at least three Business Days prior
to the Closing Date, each executed and delivered by a duly authorized officer of
the Borrower.
(b)    Financial Statements. The Lenders shall have received the Consolidated
Audited Financial Statements for 2014, 2015 and 2016, which shall be deemed
delivered to the Lenders upon filing of the Borrower’s Form 10-K with the
Securities and Exchange Commission containing such financial statements.
(c)    Payment of Fees. The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses (including the
reasonable fees and expenses of legal counsel) for which invoices have been
presented to the Borrower at least three Business Days before the Closing Date
by the Lenders and the Administrative Agent.
(d)    Corporate Documents for the Borrower. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower dated the
Closing Date and certifying (A) that attached thereto is a true and complete
copy of the certificate of incorporation and by‑laws of the Borrower as in
effect on the date of such certification; (B) that attached thereto is a true
and complete copy of resolutions adopted by the Board of Directors of the
Borrower authorizing the borrowings hereunder and the execution, delivery and
performance in accordance with their respective terms of the Fundamental
Documents and any other documents required or contemplated hereunder; (C) as to
the incumbency and specimen signature of each Responsible Officer of the
Borrower executing the Fundamental Documents or any other document delivered by
it in connection herewith (such certificate to contain a certification by
another Responsible Officer of the Borrower as to the incumbency and signature
of the Responsible Officer signing the certificate referred to in this paragraph
(d)); and (D) that attached thereto are true and complete copies of such
documents and certifications evidencing that the Borrower is validly existing,
in good standing and qualified to engage in business in its jurisdiction of
organization and each other jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(e)    Opinions of Counsel. The Administrative Agent shall have received the
executed written opinion, dated the date of the Closing Date and addressed to
the Administrative Agent and the Lenders, of Kirkland & Ellis LLP, counsel to
the Borrower, substantially in the form of Exhibit A.
(f)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying, as of the
Closing Date, (i) compliance with the conditions set forth in paragraphs (b) and
(c) of Section 4.2 and (ii) that the representation and warranty set forth in
Section 3.5 is true and correct in all material respects on and as of the
Closing Date.
(g)    Projections. The Lenders shall have received projections through the end
of calendar year 2018, which may be delivered to the Lenders by delivery of the
Management Presentation Slides referred to in Section 3.14.
(h)    [Intentionally Omitted].


41

--------------------------------------------------------------------------------





(i)    Approvals. All material governmental and third party approvals necessary
in connection with the continuing operations of the Borrower and the financing
contemplated hereby shall have been obtained and be in full force and effect.
(j)    Material Adverse Effect. The Lenders shall be satisfied that (i) there
has been no development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect since December 31, 2016 and (ii) the
Borrower and its subsidiaries are not party to or subject to any litigation or
proceeding which would be likely to have a Material Adverse Effect.
(k)    [Intentionally Omitted].
(l)    Patriot Act, Etc.. The Administrative Agent and the Lenders shall have
received from the Borrower all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, requested by the
Administrative Agent and/or such Lender at least three (3) Business Days prior
to the Closing Date.
(m)    Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the Borrower.
(n)    Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
SECTION 4.2.     Conditions Precedent to Each Extension of Credit.
The obligation of the Lenders to make each Loan, including the initial Loans
hereunder, is subject to the following conditions precedent:
(a)    Notice. The Administrative Agent shall have received a Borrowing Request
as required by this Agreement.
(b)    Representations and Warranties. The representations and warranties set
forth in Section 3 hereof (other than in Section 3.5) and in the other
Fundamental Documents shall be true and correct in all material respects on and
as of the date of each Borrowing hereunder (except to the extent that such
representations and warranties expressly relate to an earlier date) with the
same effect as if made on and as of such date; provided, however, that this
condition shall not apply to a Borrowing which is solely refinancing outstanding
Loans and which, after giving effect thereto, has not increased the aggregate
amount of outstanding Loans.
(c)    No Event of Default. No Event of Default or Default shall have occurred
and be continuing; provided, however, that this condition shall not apply to a
Borrowing which is solely refinancing outstanding Loans and which, after giving
effect thereto, has not increased the aggregate amount of outstanding Loans.
Each Borrowing shall be deemed to be a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section.




42

--------------------------------------------------------------------------------






5.
AFFIRMATIVE COVENANTS

From the date of the initial Loan and for so long as the Revolving Commitments
shall be in effect or any amount shall remain outstanding or unpaid under this
Agreement, the Borrower agrees that, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of its Subsidiaries to:
SECTION 5.1.     Financial Statements, Reports, etc.
The Borrower will furnish to the Administrative Agent and to each Lender:
(a)    As soon as is practicable, but in any event within 100 days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of, and
the related consolidated statements of income, shareholders’ equity and cash
flows for such year, and the corresponding figures as at the end of, and for,
the preceding fiscal year, accompanied by an opinion of Deloitte & Touche LLP or
such other independent certified public accountants of recognized standing as
shall be retained by the Borrower and reasonably satisfactory to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards relating to reporting and which
report and opinion shall (A) be unqualified as to going concern and scope of
audit and shall state that such financial statements fairly present the
financial condition of the Borrower and its Consolidated Subsidiaries, as at the
dates indicated and the results of the operations and cash flows for the periods
indicated and (B) contain no material exceptions or qualifications except for
qualifications relating to accounting changes (with which such independent
public accountants concur) in response to FASB releases or other authoritative
pronouncements;
(b)    As soon as is practicable, but in any event within 55 days after the end
of each of the first three fiscal quarters of each fiscal year, the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
at the end of, and the related unaudited statements of income (or changes in
financial position) for such quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter and the
corresponding figures as at the end of, and for, the corresponding period in the
preceding fiscal year, together with a certificate signed by a Responsible
Officer of the Borrower to the effect that such financial statements, while not
examined by independent public accountants, fairly present in all material
respects the financial condition of the Borrower and its Consolidated
Subsidiaries, as at the end of the fiscal quarter and portion of the fiscal year
then ended and the results of their operations for the quarter and portion of
the fiscal year then ended in conformity with GAAP consistently applied, subject
only to year-end audit adjustments and to the absence of footnote disclosure;
(c)    Together with the delivery of the statements referred to in paragraphs
(a) and (b) of this Section 5.1, a certificate of the Responsible Officer of the
Borrower, substantially in the form of Exhibit C hereto (i) stating whether or
not the signer has actual knowledge of any Default or Event of Default and, if
so, specifying each such Default or Event of Default of which the signer has
actual knowledge, the nature thereof and any action which the Borrower has
taken, is taking, or proposes to take with respect to each such condition or
event and (ii) demonstrating in reasonable detail compliance with the provisions
of Sections 6.5 and 6.6 hereof;
(d)    With reasonable promptness, copies of such financial statements and
reports that the Borrower may make to, or file with, the SEC and such other
information, certificates and data with respect to the Borrower and its
Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any of the Lenders;
(e)    Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of the occurrence of any Default or
Event of Default, a certificate of a Responsible


43

--------------------------------------------------------------------------------





Officer of the Borrower specifying the nature and period of existence of such
Default or Event of Default and what action the Borrower has taken, is taking
and proposes to take with respect thereto;
(f)    Promptly upon any Responsible Officer of the Borrower or any of its
Subsidiaries obtaining actual knowledge of (i) the institution of any action,
suit, proceeding, investigation or arbitration by any Governmental Authority or
other Person against or affecting the Borrower or any of its Subsidiaries or any
of their assets, or (ii) any material development in any such action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders), which, in each case would reasonably be expected to have a
Material Adverse Effect, the Borrower shall promptly give notice thereof to the
Lenders and provide such other information as may be requested by the
Administrative Agent or any Lender that is reasonably available to it (without
waiver of any applicable evidentiary privilege) to enable the Lenders to
evaluate such matters;
(g)    Together with each set of financial statements required by paragraph (a)
above, a certificate of the independent certified public accountants rendering
the report and opinion thereon (which certificate may be limited to the extent
required by accounting rules or otherwise) stating that, in connection with
their audit, nothing has come to their attention that caused them to believe
that the Borrower failed to comply with the terms, covenants, provisions or
conditions of Sections 5.4, 5.5, 5.6, 6.1, 6.2 and 6.5 through 6.7, inclusive,
or if a failure to comply has come to their attention, specifying the nature and
period of existence thereof; and
(h)    Information required to be delivered pursuant to paragraphs (a), (b) and
(d) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the Borrower’s website on the internet at the website address listed
on the signature pages of such notice, at www.sec.gov or at another website
accessible by the Lenders without charge; provided that the Borrower shall
deliver paper copies of the reports and financial statements referred to in
paragraphs (a), (b) and (d) of this Section 5.1 to the Administrative Agent or
any Lender who requests the Borrower to deliver such paper copies until written
notice to cease delivering paper copies is given by the Administrative Agent or
such Lender.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Bookrunners will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak, ClearPar
or a substantially similar electronic transmission system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Bookrunners and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.15);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Bookrunners shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”


44

--------------------------------------------------------------------------------





SECTION 5.2.     Corporate Existence; Compliance with Statutes.
(a)    Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its corporate existence, material rights, licenses,
permits and franchises and comply, except where failure to comply, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, with all provisions of Applicable Law, and all
applicable restrictions imposed by, any Governmental Authority, including
without limitation, the Federal Trade Commission’s “Disclosure Requirements and
Prohibitions Concerning Franchising and Business Opportunity Ventures” as
amended from time to time (16 C.F.R. §§ 436.1 et seq.) and all state laws and
regulations of similar import; provided, however, that mergers, dissolutions and
liquidations permitted under Section 6.2 shall be permitted.
(b)    Use, whether directly or indirectly, all Loans and the proceeds of all
Loans in a manner that does not result in any violation of any Sanctions by the
Borrower, any of its Subsidiaries, any Lender, any Bookrunner, any joint lead
arranger or the Administrative Agent.
SECTION 5.3.     Insurance.
Maintain with financially sound and reputable insurers insurance in such amounts
and against such risks as are customarily insured against by companies in
similar businesses; provided, however, that (a) workmen’s compensation insurance
or similar coverage may be effected with respect to its operations in any
particular state or other jurisdiction through an insurance fund operated by
such state or jurisdiction and (b) such insurance may contain self-insurance
retention and deductible levels consistent with normal industry practices.
SECTION 5.4.     Taxes and Charges.
Duly pay and discharge, or cause to be paid and discharged, before the same
shall become delinquent, all federal, state or local Taxes, assessments, levies
and other governmental charges, imposed upon the Borrower or any of its
Subsidiaries or their respective properties, sales and activities, or any part
thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials, or supplies which if unpaid would reasonably be expected to
result in a Material Adverse Effect; provided, however, that any such Tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower shall have set aside on its books reserves (the presentation
of which is segregated to the extent required by GAAP) adequate with respect
thereto if reserves shall be deemed necessary by the Borrower in accordance with
GAAP; and provided, further, that the Borrower will pay all such Taxes,
assessments, levies or other governmental charges forthwith upon the
commencement of proceedings to foreclose any material Lien which may have
attached as security therefor (unless the same is fully bonded or otherwise
effectively stayed).


45

--------------------------------------------------------------------------------





SECTION 5.5.     ERISA Compliance and Reports.
Furnish to the Administrative Agent: (a) as soon as possible, and in any event
within 30 days after any executive officer (as defined in Regulation C under the
Securities Act of 1933) of the Borrower actually knows that any ERISA Event with
respect to any Plan has occurred, a statement of a Responsible Officer of the
Borrower, setting forth details as to such ERISA Event and the action which it
proposes to take with respect thereto, together with a copy of the notice of
such ERISA Event, if any, required to be filed with the PBGC by the Borrower or
any of its Subsidiaries; (b) promptly after receipt thereof, a copy of any
notice the Borrower or any of its Subsidiaries may receive from the PBGC
relating to the PBGC’s intention to terminate any Plan or to appoint a trustee
to administer any Plan; provided that the Borrower shall not be required to
notify the Administrative Agent of the occurrence of any of the events set forth
in the preceding clauses (a) and (b) unless such event, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
on the Borrower and its Subsidiaries taken as a whole; or (c) promptly upon the
reasonable request of the Administrative Agent, copies of each annual and other
report filed with the IRS, DOL or PBGC with respect to any Plan.
SECTION 5.6.     Maintenance of and Access to Books and Records; Examinations.
Maintain or cause to be maintained at all times true and complete in all
material respects books and records of its financial operations (in accordance
with GAAP) and provide the Administrative Agent and its representatives
reasonable access to all such books and records and to any of their properties
or assets during regular business hours and upon advance written notice
(provided that reasonable access to such books and records and to any of the
Borrower’s properties or assets shall be made available to the Lenders if an
Event of Default has occurred and is continuing), in order that the
Administrative Agent may make such audits and examinations and make abstracts
from such books, accounts and records (in each case subject to the Borrower or
its Subsidiaries’ obligations under applicable confidentiality provisions) and
may discuss the affairs, finances and accounts with, and be advised as to the
same by, officers and, so long as a representative of the Borrower is present,
independent accountants, all as the Administrative Agent may deem appropriate
for the purpose of verifying the various reports delivered pursuant to this
Agreement or for otherwise ascertaining compliance with this Agreement.
Notwithstanding Section 10.4, unless any such visit or inspection is conducted
after the occurrence and during the continuance of a Default or an Event of
Default, the Borrower shall not be required to pay any costs or expenses
incurred by the Administrative Agent, any Lender or any other Person in
connection with such visit or inspection.
SECTION 5.7.     Maintenance of Properties.
Keep its properties which are material to its business in good repair, working
order and condition consistent with industry practice, ordinary wear and tear
excepted, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.8.     Changes in Character of Business.
Cause the Borrower and its Subsidiaries taken as a whole to be primarily engaged
in the vacation ownership, vacation rental and exchange, lodging and franchising
or services businesses.
SECTION 5.9.     FCPA; Sanctions.
The Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with the United
States Foreign Corrupt Practices Act of 1977, as amended, and other applicable
anti-corruption laws and with all applicable Sanctions, except where failure to
maintain and


46

--------------------------------------------------------------------------------





enforce such policies and procedures, either individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.



6.
NEGATIVE COVENANTS

From the date of the initial Loan and for so long as the Revolving Commitments
shall be in effect or any amount shall remain outstanding or unpaid under this
Agreement, unless the Required Lenders shall otherwise consent in writing, the
Borrower agrees that it will not, nor will it permit any of its Subsidiaries to,
directly or indirectly:
SECTION 6.1.     Limitation on Indebtedness.
Incur, assume or suffer to exist any Indebtedness of any Material Subsidiary
except:
(a)    Indebtedness in existence on the Closing Date, or required to be incurred
pursuant to a contractual obligation in existence on the Closing Date and any
refinancing, extensions, renewals or modifications thereof, so long as such
refinancing, renewals, extensions or modifications (i) do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed,
extended or modified (other than increases to pay fees and expenses incurred in
connection therewith), and (ii) rank pari-passu with the Indebtedness being
refinanced;
(b)    Indebtedness (including Capital Leases) incurred in connection with or as
a component of the purchase price of any property of any Material Subsidiary or
that was existing on any property acquired by such Material Subsidiary at the
time of acquisition thereof by such Material Subsidiary and assumed in
connection with such acquisition (other than Indebtedness issued in connection
with, or in anticipation of, such acquisitions) or otherwise incurred to finance
the acquisition, construction or improvement of any property (including, without
limitation, Indebtedness incurred to finance the cost of acquisition or
construction of such property within 24 months after such acquisition or the
completion of such improvement or construction); and any refinancing, extension
or renewals of such Indebtedness as long as such refinancing, extensions,
renewals or modifications (i) do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, extended or modified (other
than increases to pay fees and expenses incurred in connection therewith), (ii)
do not result in a change of the obligors in respect of such Indebtedness and
(iii) rank pari-passu with the Indebtedness being refinanced;
(c)    Guaranty Obligations;
(d)    Indebtedness owing by any Material Subsidiary to the Borrower or any
other Subsidiary;
(e)    Indebtedness of any Material Subsidiary issued and outstanding prior to
the date on which such Person became a Subsidiary of the Borrower (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Subsidiary of the Borrower); provided that immediately prior and on a
Pro Forma Basis after giving effect to, such Person becoming a Subsidiary of the
Borrower, no Default or Event of Default shall occur or then be continuing and
the aggregate principal amount of such Indebtedness, when added to the aggregate
outstanding principal amount of Indebtedness permitted by paragraphs (f) and (g)
below, shall not exceed the greater of 15% of Consolidated Net Worth and
$200,000,000;
(f)    any refinancing, renewal, extension or modification of Indebtedness under
paragraph (e) above so long as such refinancing, renewals, extensions or
modifications (i) do not result in an increase in the principal amount of the
Indebtedness so refinanced, renewed, extended or modified (other than increases
to pay fees and expenses incurred in connection therewith), and (ii) rank
pari-passu with the Indebtedness being refinanced;


47

--------------------------------------------------------------------------------





(g)    other Indebtedness of any Material Subsidiary in an aggregate principal
amount which, when added to the aggregate outstanding principal amount of
Indebtedness permitted by paragraphs (e) and (f) above, does not exceed the
greater of 15% of Consolidated Net Worth and $200,000,000;
(h)    Securitization Indebtedness;
(i)    derivatives transactions entered into in the ordinary course of business
pursuant to hedging programs;
(j)    Non-Recourse Indebtedness in an aggregate principal amount not to exceed
$100,000,000;
(k)    Indebtedness of any Material Subsidiary issued and outstanding prior to
the date on which such Person became a Material Subsidiary (other than
Indebtedness issued in connection with, or in anticipation of, such Person
becoming a Material Subsidiary) and any refinancing, renewal, extension or
modification of such Indebtedness so long as such refinancing, renewals,
extensions or modifications (i) do not result in an increase in the principal
amount of the Indebtedness so refinanced, renewed, extended, or modified (other
than increases to pay fees and expenses incurred in connection therewith) and
(ii) rank pari-passu with the Indebtedness being refinanced; and
(l)    Indebtedness arising under any Fundamental Document.
If the Material Subsidiary’s action or event meets the criteria of more than one
of the types of Indebtedness described in the clauses above, the Borrower in its
sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).


SECTION 6.2.     Consolidation, Merger, Sale of Assets.
(a)    Neither the Borrower nor any of its Material Subsidiaries (in one
transaction or series of transactions) will wind up, liquidate or dissolve its
affairs, or enter into any transaction of merger or consolidation, except any
merger, consolidation, dissolution or liquidation (i) in which the Borrower is
the surviving entity or if the Borrower is not a party to such transaction then
a Subsidiary is the surviving entity or the successor to the Borrower has
unconditionally assumed in writing all of the payment and performance
obligations of the Borrower under this Agreement and the other Fundamental
Documents, (ii) in which the surviving entity becomes a Subsidiary of the
Borrower immediately upon the effectiveness of such merger, consolidation,
dissolution or liquidation, or (iii) involving a Subsidiary in connection with a
transaction permitted by Section 6.2(b); provided, however, that immediately
prior to and on a Pro Forma Basis after giving effect to any such transaction
described in any of the preceding clauses (i), (ii) and (iii) no Default or
Event of Default has occurred and is continuing.
(b)    The Borrower and its Material Subsidiaries (whether in one transaction or
series of related transactions) will not sell or otherwise dispose of all or
substantially all of the assets of the Borrower and its Subsidiaries, taken as a
whole.


48

--------------------------------------------------------------------------------





(c)    In the case of the Borrower, reincorporate or reorganize in any
jurisdiction outside a state of the United States or the District of Columbia.
SECTION 6.3.     Limitations on Liens.
Suffer any Lien on the property of the Borrower or any of the Material
Subsidiaries, except:
(a)    Liens for taxes, assessments, governmental charges and other similar
obligations not yet due or which are being contested in good faith by
appropriate proceedings;
(b)    Liens incidental to the conduct of its business or the ownership of its
assets which were not incurred in connection with the borrowing of money, and
which do not in the aggregate materially detract from the value of its assets or
materially impair the use thereof in the operation of its business;
(c)    Liens securing Indebtedness permitted by Section 6.1(b) if (i) such Liens
secure Indebtedness in an amount no greater than cost of the acquisition,
construction or improvement of such property so financed (plus fees and expenses
incurred in connection therewith); (ii) such Liens do not extend to or cover any
property of any Material Subsidiary other than the property so acquired,
constructed or improved and, in the case of tangible assets, other property
which is an improvement to or is acquired for specific use in connection with
such acquired property or which is property being improved by such acquired
property and (iii) such transaction does not otherwise violate this Agreement;
(d)    Liens upon real and/or personal property, which property was acquired
after the Closing Date (by purchase, construction or otherwise) by the Borrower
or any of its Material Subsidiaries, each of which Liens existed on such
property before the time of its acquisition and was not created in anticipation
thereof; provided, however, that no such Lien shall extend to or cover any
property of the Borrower or such Material Subsidiary other than the respective
property so acquired and improvements thereon;
(e)    to the extent not covered by clause (b) above, Liens securing judgments
which do not constitute an Event of Default;
(f)    Liens created under any Fundamental Document;
(g)    Liens existing on the Closing Date and any extensions or renewals
thereof;
(h)    Liens securing (or covering property constituting the source of payment
for) any Indebtedness permitted pursuant to clauses (d), (h) or (j) of Section
6.1;
(i)    to the extent not covered by clause (h) above, Liens on equity interests
or other securities issued by a Securitization Entity, securing (or covering
property constituting the source of payment for) Securitization Indebtedness;
and
(j)    other Liens securing obligations having an aggregate principal amount not
to exceed the greater of 15% of Consolidated Net Worth and $200,000,000.
If the Borrower’s or any Material Subsidiary’s action or event meets the
criteria of more than one of the types of Liens described in the clauses above,
the Borrower in its sole discretion may classify such action or event in one or
more clauses (including in part under one such clause and in part under another
such clause).




49

--------------------------------------------------------------------------------





SECTION 6.4.     [Intentionally Omitted].
SECTION 6.5.     Consolidated Leverage Ratio.
Permit the Consolidated Leverage Ratio as of the last day of any Rolling Period,
commencing with the Rolling Period ending March 31, 2015, to be greater than
4.25 to 1.0; provided that such maximum ratio may be increased by the Borrower
to 5.0 to 1.0 for a period of twelve months after the consummation of a Material
Acquisition; provided further, that the maximum Consolidated Leverage Ratio may
only be increased as described above for not more than two such twelve month
periods during the term of this Agreement, which periods may not be consecutive.
SECTION 6.6.     Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio as of the last day of any
Rolling Period, commencing with the Rolling Period ending March 31, 2015, to be
less than 2.5 to 1.0.
SECTION 6.7.     Accounting Practices.
Establish a fiscal year ending on any date other than December 31, or modify or
change accounting treatments or reporting practices except as otherwise required
or permitted by GAAP or the SEC.
SECTION 6.8.     FCPA.
Use, directly or, to the knowledge of the Borrower, indirectly by the Borrower
or any Subsidiary, proceeds of any Borrowing for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, or other applicable anti-corruption laws.

7.
EVENTS OF DEFAULT

In the case of the happening and during the continuance of any of the following
events (herein called “Events of Default”):
(a)    any representation or warranty made by the Borrower in this Agreement or
any other Fundamental Document or in connection with this Agreement or with the
Borrowings hereunder, or any statement or representation made in any report,
financial statement, certificate or other document furnished by or on behalf of
the Borrower or any of its Subsidiaries to the Administrative Agent or any
Lender under or in connection with this Agreement, shall prove to have been
false or misleading in any material respect when made or delivered;
(b)    default shall be made in the payment of any principal of or interest on
any Loan, or of any fees or other amounts payable by the Borrower hereunder,
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise, and (i) in the case of payments of interest and Facility Fees, such
default shall continue unremedied for five days, and (ii) in the case of
payments other than of any principal amount of or interest on any Loan, such
default shall continue unremedied for five days after written notice of
non-payment has been received by the Borrower from the Administrative Agent;


50

--------------------------------------------------------------------------------





(c)    default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 5.1(e) (with respect to
notice of Default or Events of Default) or Section 6 of this Agreement;
(d)    default shall be made by (i) the Borrower in the due observance or
performance of any covenant, condition or agreement contained in Section 5.2(b)
and such default shall continue unremedied for thirty days after the Borrower
has, or should reasonably have had, knowledge of such default or (ii) by the
Borrower in the due observance or performance of any other covenant, condition
or agreement to be observed or performed pursuant to the terms of this
Agreement, or any other Fundamental Document and such default shall continue
unremedied for thirty days after notice has been given to the Borrower by the
Administrative Agent of such default;
(e)    (i) default in payment shall be made with respect to any Indebtedness of
the Borrower or any of its Material Subsidiaries (other than Securitization
Indebtedness) where the amount or amounts of such Indebtedness exceeds
$50,000,000 in the aggregate; or (ii) default in payment or performance shall be
made with respect to any Indebtedness of the Borrower or any of its Material
Subsidiaries (other than Securitization Indebtedness) where the amount or
amounts of such Indebtedness exceeds $50,000,000 in the aggregate, if the effect
of such default is to result in the acceleration of the maturity of such
Indebtedness; or (iii) any other circumstance shall arise (other than the mere
passage of time) by reason of which the Borrower or any Material Subsidiary of
the Borrower is required to redeem or repurchase, or offer to holders the
opportunity to have redeemed or repurchased, any such Indebtedness (other than
Securitization Indebtedness) where the amount or amounts of such Indebtedness
exceeds $50,000,000 in the aggregate; provided that clause (iii) shall not apply
to secured Indebtedness that becomes due as a result of a voluntary sale of the
property or assets securing such Indebtedness or Indebtedness that is redeemed
or repurchased at the option of the Borrower or any of its Material
Subsidiaries; provided, that clauses (ii) and (iii) shall not apply to any
Indebtedness of any Subsidiary issued and outstanding prior to the date such
Subsidiary became a Material Subsidiary of the Borrower (other than Indebtedness
issued in connection with, or in anticipation of, such Subsidiary becoming a
Material Subsidiary of the Borrower) if such default or circumstance arises
solely as a result of a “change of control” provision applicable to such
Indebtedness which becomes operative as a result of the acquisition of such
Subsidiary by the Borrower or any of its Subsidiaries; and provided, further,
that in the case of any derivative transaction described in Section 6.1(i), each
reference in this clause (e) to the amount of $50,000,000 shall mean the amount
payable by the Borrower or any of its Material Subsidiaries in connection with a
default or “other circumstance” described in clause (i), (ii) or (iii) and not
to the notional amount of such derivative transaction;
(f)    the Borrower or any of its Material Subsidiaries shall generally not pay
its debts as they become due or shall admit in writing its inability to pay its
debts, or shall make a general assignment for the benefit of creditors; or the
Borrower or any of its Material Subsidiaries shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as
debtor or to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property or
shall file an answer or other pleading in any such case, proceeding or other
action admitting the material allegations of any petition, complaint or similar
pleading filed against it or consenting to the relief sought therein; or the
Borrower or any Material Subsidiary thereof shall take any action to authorize
any of the foregoing;


51

--------------------------------------------------------------------------------





(g)    any involuntary case, proceeding or other action against the Borrower or
any of its Material Subsidiaries shall be commenced seeking to have an order for
relief entered against it as debtor or to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, liquidation, dissolution or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, and such case, proceeding or other action (i)
results in the entry of any order for relief against it or (ii) shall remain
undismissed for a period of sixty days;
(h)    the occurrence of a Change in Control;
(i)    final judgment(s) for the payment of money in excess of $50,000,000 (to
the extent not paid or covered by insurance) shall be rendered against the
Borrower or any of its Material Subsidiaries which within thirty days from the
entry of such judgment shall not have been discharged or stayed pending appeal
or which shall not have been discharged within thirty days from the entry of a
final order of affirmance on appeal; or
(j)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred (with respect to which the Borrower has a
liability which has not yet been satisfied), would result in a Material Adverse
Effect;
then, in every such event and at any time thereafter during the continuance of
such event, the Administrative Agent may or shall, if directed by the Required
Lenders, take any or all of the following actions, at the same or different
times: terminate forthwith the Revolving Commitments and/or declare the
principal of and the interest on the Loans and all other amounts payable
hereunder or thereunder to be forthwith due and payable, whereupon the same
shall become and be forthwith due and payable, without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding. If an Event of Default specified in
paragraphs (f) or (g) above shall have occurred, the principal of and interest
on the Loans and all other amounts payable hereunder or thereunder shall
thereupon and concurrently become due and payable without presentment, demand,
protest, notice of acceleration, notice of intent to accelerate or other notice
of any kind, all of which are hereby expressly waived, anything in this
Agreement to the contrary notwithstanding and the Revolving Commitments of the
Lenders shall thereupon forthwith terminate.



8.
THE ADMINISTRATIVE AGENT

SECTION 8.1.     Administration by Administrative Agent.
The general administration of the Fundamental Documents and any other documents
contemplated by this Agreement shall be by the Administrative Agent or its
designees. Each of the Lenders hereby irrevocably authorizes the Administrative
Agent, at its discretion, to take or refrain from taking such actions as agent
on its behalf and to exercise or refrain from exercising such powers under the
Fundamental Documents and any other documents contemplated by this Agreement as
are delegated by the terms hereof or thereof, as appropriates together with all
powers reasonably incidental thereto. The Administrative Agent shall have no
duties or responsibilities except as set forth in the Fundamental Documents.
Without limiting the generality of the foregoing, (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.9), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be


52

--------------------------------------------------------------------------------





liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries or Affiliates that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.9) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Section 4 or elsewhere
herein. Any Lender which is not the Administrative Agent (regardless of whether
such Lender bears the title of any other Agent or any similar title, as
indicated on the signature pages hereto) for the credit facility hereunder shall
not have any duties or responsibilities except as a Lender hereunder.
SECTION 8.2.     Advances and Payments.
(a)    On the date of each Loan, the Administrative Agent shall be authorized
(but not obligated) to advance, for the account of each of the Lenders, the
amount of the Loan to be made by it in accordance with this Agreement. Each of
the Lenders hereby authorizes and requests the Administrative Agent to advance
for its account, pursuant to the terms hereof, the amount of the Loan to be made
by it, unless with respect to any Lender, such Lender has theretofore
specifically notified the Administrative Agent that such Lender does not intend
to fund that particular Loan. Each of the Lenders agrees forthwith to reimburse
the Administrative Agent in immediately available funds for the amount so
advanced on its behalf by the Administrative Agent pursuant to the immediately
preceding sentence. If any such reimbursement is not made in immediately
available funds on the same day on which the Administrative Agent shall have
made any such amount available on behalf of any Lender in accordance with this
Section 8.2, such Lender shall pay interest to the Administrative Agent at a
rate per annum equal to the Administrative Agent’s cost of obtaining overnight
funds in the New York Federal Funds Market. Notwithstanding the preceding
sentence, if such reimbursement is not made by the second Business Day following
the day on which the Administrative Agent shall have made any such amount
available on behalf of any Lender, or such Lender has indicated that it does not
intend to reimburse the Administrative Agent, the Borrower shall immediately pay
such unreimbursed advance amount (plus any accrued, but unpaid interest at the
rate applicable to ABR Loans) to the Administrative Agent.
(b)    Any amounts received by the Administrative Agent in connection with this
Agreement the application of which is not otherwise provided for shall be
applied, in accordance with each of the Lenders’ pro rata interest therein where
applicable, first, to pay amounts payable to the Administrative Agent solely in
its capacity as such, second, to pay accrued but unpaid Facility Fees, third, to
pay accrued but unpaid interest on the Loans, fourth, to pay the principal
balance outstanding on the Loans, and fifth to pay other amount payable to the
Leaders. All amounts to be paid to any of the Lenders by the Administrative
Agent shall be credited to the Lenders, promptly after collection by the
Administrative Agent, in immediately available funds either by wire transfer or
deposit in such Lender’s correspondent account with the Administrative Agent, or
as such Lender and the Administrative Agent shall from time to time agree.


53

--------------------------------------------------------------------------------





SECTION 8.3.     Sharing of Setoffs.
Each of the Lenders agrees that if it shall, through the operation of Section
2.21 hereof or the exercise of a right of bank’s lien, setoff or counterclaim
against the Borrower, including, but not limited to, a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim and received by such Lender
under any applicable bankruptcy, insolvency or other similar law, or otherwise,
obtain payment in respect of its Loans as a result of which the unpaid portion
of its Loans is proportionately less than the unpaid portion of any of the other
Lenders (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lenders a participation in the Loans of
such other Lenders, so that the aggregate unpaid principal amount of each of the
Lenders’ Loans and its participation in Loans of the other Lenders shall be in
the same proportion to the aggregate unpaid principal amount of all Loans then
outstanding as the principal amount of its Loans prior to the obtaining of such
payment was to the principal amount of all Loans outstanding prior to the
obtaining of such payment and (b) such other adjustments shall be made from time
to time as shall be equitable to ensure that the Lenders share such payment pro
rata.
SECTION 8.4.     Notice to the Lenders.
Upon receipt by the Administrative Agent from the Borrower of any communication
calling for an action on the part of the Lenders, or upon notice to the
Administrative Agent of any Event of Default, the Administrative Agent will in
turn immediately inform the other Lenders in writing (which shall include
electronic communications, if arrangements for doing so have been approved by
the applicable Lender) of the nature of such communication or of the Event of
Default, as the case may be.
SECTION 8.5.     Liability of Administrative Agent.
(a)    The Administrative Agent, when acting on behalf of the Lenders, may
execute any of its duties under this Agreement by or through its officers,
agents, or employees and neither the Administrative Agent nor any of its
directors, officers, agents, or employees shall be liable to the Lenders or any
of them for any action taken or omitted to be taken in good faith, or be
responsible to the Lenders or to any of them for the consequences of any
oversight or error of judgment, or for any loss, unless the same shall happen
through its gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction. The Administrative
Agent and its directors, officers, agents, and employees shall in no event be
liable to the Lenders or to any of them for any action taken or omitted to be
taken by it pursuant to instructions received by it from the Required Lenders or
in reliance upon the advice of counsel selected by it. Without limiting the
foregoing, neither the Administrative Agent nor any of its directors, officers,
employees, or agents shall be responsible to any of the Lenders for the due
execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any statement, warranty, or representation in, or for the perfection
of any security interest contemplated by, this Agreement or any related
agreement, document or order, or for the designation or failure to designate
this transaction as a “Highly Leveraged Transaction” for regulatory purposes, or
shall be required to ascertain or to make any inquiry concerning the performance
or observance by the Borrower of any of the terms, conditions, covenants, or
agreements of this Agreement or any related agreement or document.
(b)    Neither the Administrative Agent nor any of its directors, officers,
employees, or agents shall have any responsibility to the Borrower on account of
the failure or delay in performance or breach by any of the Lenders or the
Borrower of any of their respective obligations under this Agreement or any
related agreement or document or in connection herewith or therewith.


54

--------------------------------------------------------------------------------





(c)    The Administrative Agent, in such capacity hereunder, shall be entitled
to rely on any communication, instrument, or document reasonably believed by it
to be genuine or correct and to have been signed or sent by a Person or Persons
believed by it to be the proper Person or Persons, and it shall be entitled to
rely on advice of legal counsel, independent public accountants, and other
professional advisers and experts selected by it.
SECTION 8.6.     Reimbursement and Indemnification.
Each of the Lenders severally and not jointly agrees (to the extent not
reimbursed or otherwise paid by the Borrower (pursuant to Section 10.4 or 10.5
hereof)) (i) to reimburse the Administrative Agent, the Syndication Agent and
the Bookrunners in the amount of its Aggregate Exposure Percentage (in each case
determined without duplication and based on their respective Aggregate Exposure
Percentage as a Lender), for any expenses and fees incurred in their respective
capacities as such under the Fundamental Documents, including, without
limitation, counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, and any other expense incurred in
connection with the administration or enforcement thereof and (ii) to indemnify
and hold harmless the Administrative Agent, the Syndication Agent and the
Bookrunners and any of their respective directors, officers, employees, or
agents, on demand, in the amount of its Aggregate Exposure Percentage (in each
case determined without duplication and based on their respective Aggregate
Exposure Percentage as a Lender), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against it or any of them in their respective
capacities as such in any way relating to or arising out of the Fundamental
Documents or any action taken or omitted by it or any of them under the
Fundamental Documents to the extent not reimbursed by the Borrower or one of its
Subsidiaries (except such as shall result from the gross negligence or willful
misconduct of the Person seeking indemnification as determined by a final and
non-appealable judgment of a court of competent jurisdiction).
SECTION 8.7.     Rights of Administrative Agent.
It is understood and agreed that Bank of America shall have the same rights and
powers hereunder (including the right to give such instructions) as the other
Lenders and may exercise such rights and powers, as well as its rights and
powers under other agreements and instruments to which it is or may be party,
and engage in other transactions with the Borrower or any Subsidiary or other
Affiliate thereof as though it were not the Administrative Agent on behalf of
the Lenders under this Agreement.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent; provided that no such delegation shall limit or reduce in
any way the Administrative Agent’s duties and obligations to the Borrower under
this Agreement. The Administrative Agent and any such sub-agent, and any
Affiliate of the Administrative Agent or any such sub-agent, may perform any and
all its duties and exercise its rights and powers through their respective
directors, officers, employees, agents and advisors. The exculpatory provisions
of Section 8.5 shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.8.     Independent Investigation by Lenders.
Each of the Lenders acknowledges that it has decided to enter into this
Agreement and to make the Loans hereunder, and will continue to make such
decisions, based on its own analysis of the transactions contemplated hereby,
based on such documents and other information as it has deemed appropriate and
on the creditworthiness of the Borrower and agrees that the Administrative Agent
shall not bear responsibility therefor.


55

--------------------------------------------------------------------------------





SECTION 8.9.     Notice of Transfer.
The Administrative Agent may deem and treat any Lender which is a party to this
Agreement as the owners of such Lender’s respective portions of the Loans for
all purposes, unless and until a written notice of the assignment or transfer
thereof executed by any such Lender shall have been received by the
Administrative Agent and become effective pursuant to Section 10.3.
SECTION 8.10. Successor Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right to appoint a successor, which successor
shall (i) unless an Event of Default has occurred and is continuing, be approved
in writing by the Borrower and (ii) be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders (and
approved by the Borrower, if applicable) and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth in clauses (i) and (ii) of the prior sentence; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender; provided
further that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Fundamental Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Fundamental Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Fundamental Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other
Fundamental Documents, the provisions of this Section 8, Section 10.4 and
Section 10.5 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them (i) while the
retiring Administrative Agent was acting as Administrative Agent and (ii) after
such resignation for as long as any of them continues to act in any capacity
hereunder or under the other Fundamental Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


56

--------------------------------------------------------------------------------





SECTION 8.11.     [Intentionally Omitted].
SECTION 8.12.     Agents Generally.
Except as expressly set forth herein, neither any Agent nor any joint lead
arranger or joint bookrunner listed on the cover page hereof shall have any
powers, duties or responsibilities hereunder or under any other Fundamental
Document in its capacity as such; and shall incur no liability, under this
Agreement and the other Fundamental Documents.



9.
[INTENTIONALLY OMITTED]




10.
MISCELLANEOUS

SECTION 10.1.     Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)    if to the Administrative Agent with regards to advances or payments, to
it at Bank of America, N.A., 901 Main Street, 14th Floor, Dallas, TX 75202,
Attention of Maria Bulin (Telephone No. (469) 201-8234; Facsimile No. (214)
290-9411; Email: maria.bulin@baml.com);
(ii)    if to the Administrative Agent with regards to financials and other
notices, to it at Bank of America, N.A., 901 Main Street, 14th Floor, Dallas, TX
75202, Attention of Maurice Washington (Telephone No. (214) 209-5606; Facsimile
No.(214) 290-8392; Email: maurice.washington@baml.com, with a copy to Bank of
America, N.A., 901 Main Street, 14th Floor, Dallas, TX 75202, Attention of
Suzanne Eaddy (Telephone No. (214) 209-0936; Facsimile No. (214) 209-0085;
Email: suzanne.eaddy@baml.com);
(iii)    if to the Borrower, to it at 22 Sylvan Way, Parsippany, NJ 07054,
Attention of Corporate Secretary (Facsimile No. 973-496-1127; Email:
jennifer.giampietro@wyn.com or steve.meetre@wyn.com) and Treasurer (Facsimile
No. 973-496-1192; Email: Jeffrey.leuenberger@wyn.com), with a copy to Kirkland &
Ellis LLP, 601 Lexington Avenue, New York, NY 10022, Attention of Jason Kanner
(Facsimile No. 212-446-4900; Email: Jason.kanner@kirkland.com); and
(iv)    if to a Lender, to it at its address notified to the Administrative
Agent (or set forth in its Assignment and Acceptance or other agreement pursuant
to which it became a Lender hereunder);
or such other address as such party may from time to time designate by giving
written notice to the other parties hereunder.
(b)    Any party hereto may change its address or facsimile number and other
communications hereunder for notices and other communications hereunder by
notice to the other parties hereto. Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile


57

--------------------------------------------------------------------------------





shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).
(c)    Notices and other communication to the Lenders hereunder may be delivered
or furnished by electronic communications (including e‑mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent and the Borrower may each, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
(d)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(e)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet. In addition, in no event shall the
Administrative Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
SECTION 10.2.     Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by the Borrower herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Administrative Agent and the Lenders and shall survive the making of the
Loans herein contemplated regardless of any investigation made by the
Administrative Agent or the Lenders or on their behalf and shall continue in
full force and effect so long as any amount due or to become due hereunder is
outstanding and unpaid and so long as the Revolving Commitments have not been
terminated. All statements in any such certificate or other instrument shall
constitute representations and warranties by the Borrower hereunder.


58

--------------------------------------------------------------------------------





SECTION 10.3.     Successors and Assigns; Syndications; Loan Sales;
Participations.
(a)    Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party
(provided, however, that the Borrower may not assign its rights hereunder
without the prior written consent of all the Lenders), and all covenants,
promises and agreements by, or on behalf of, the Borrower which are contained in
this Agreement shall inure to the benefit of the successors and assigns of the
Lenders.
(b)    Each of the Lenders may assign to an Eligible Assignee all or a portion
of its interests, rights and obligations under this Agreement (including,
without limitation, all or a portion of its Revolving Commitment and the same
portion of the Loans at the time owing to it); provided, however, that (1) each
assignment shall be of a constant, and not a varying, percentage of all of the
assigning Lender’s rights and obligations in respect of the Loans and the
Revolving Commitment which are the subject of such assignment, (2) the amount of
the Revolving Commitment of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Lender) shall be in a minimum principal amount of
$5,000,000 (or, if less, the remaining portion of the assigning Lender’s rights
and obligations under this Agreement) unless otherwise agreed by the Borrower
and the Administrative Agent, (3) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 and (4) no Lender shall
assign or sell participations of all or a portion of its interest in a Loan to
any Person who is (A) listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC and/or on any other similar list maintained by
OFAC pursuant to any authorizing statute, executive order or regulation; or (B)
included within the term “designated national” as defined in the Cuban Assets
Control Regulations, 31 C.F.R. Part 515. Upon such execution, delivery,
acceptance and recording, and from and after the effective date specified in
each Assignment and Acceptance, which effective date shall be not earlier than
five Business Days (or such shorter period approved by the Administrative Agent)
after the date of acceptance and recording by the Administrative Agent, (x) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (y) the assigning Lender thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of the assigning Lender’s rights and obligations under this Agreement,
such assigning Lender shall cease to be a party hereto).
(c)    Notwithstanding the other provisions of this Section 10.3, each Lender
may at any time make an assignment of its interests, rights and obligations
under this Agreement to (i) any Affiliate of such Lender or (ii) any other
Lender hereunder without the consent of the Borrower provided that it meets the
registration requirements in Section 10.3(b)(4).
(d)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in, or in connection with, this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Fundamental Documents or any other instrument or
document furnished pursuant hereto or thereto; (ii) such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under the Fundamental Documents; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements delivered pursuant to Sections
5.1(a) and 5.1(b) (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4
hereof) and such other documents and information as


59

--------------------------------------------------------------------------------





it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the assigning Lender, the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Fundamental Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will be
bound by the provisions of this Agreement and will perform in accordance with
its terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
(e)    The Administrative Agent, on behalf of the Borrower, shall maintain at
its address at which notices are to be given to it pursuant to Section 10.1, a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Revolving
Commitments of, and the principal and interest amounts of the Loans owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of a Loan or other obligation hereunder as
the owner thereof for all purposes of this Agreement and the other Fundamental
Documents, notwithstanding any notice to the contrary. Any assignment shall be
effective only upon appropriate entries with respect thereto being made in the
Register. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
(f)    Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee and the processing and recordation fee, the
Administrative Agent (subject to the right, if any, of the Borrower to require
its consent thereto) shall, if such Assignment and Acceptance has been completed
and is substantially in the form of Exhibit B hereto, (i) accept such Assignment
and Acceptance, (ii) record the information contained therein in the Register
and (iii) give prompt written notice thereof to the Borrower.
(g)    Each of the Lenders may, without the consent of the Borrower or the
Administrative Agent, sell participations to an Eligible Assignee (a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Revolving
Commitment and the Loans owing to it); provided, however, that (i) any such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Participant shall not be granted any voting rights under this Agreement, except
with respect to matters requiring the consent of each of the Lenders hereunder,
(iii) any such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iv) the participating banks or
other entities shall be entitled to the cost protection provisions of Sections
2.16, 2.17, 2.19 and 2.23 hereof (and subject to the limitations and obligations
thereof) but a Participant shall not be entitled to receive pursuant to such
provisions an amount larger than its share of the amount to which the Lender
granting such participation would have been entitled to receive; provided that a
Participant shall not be entitled to the benefits of Section 2.23 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.23(e) as though it were a Lender, and (v) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register in
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive, and such Lender, the
Administrative Agent and the Borrower shall treat each Person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for purposes of this Agreement, notwithstanding notice to
the contrary.


60

--------------------------------------------------------------------------------





(h)    The Lenders may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.3, disclose to
the assignee or Participant or proposed assignee or Participant, any
information, including confidential information, relating to the Borrower
furnished to the Administrative Agent by or on behalf of the Borrower; provided
that prior to any such disclosure, each such assignee or Participant or proposed
assignee or Participant agrees in writing to be bound by either the
confidentiality provisions of Section 10.15 or other provisions at least as
restrictive as Section 10.15.
(i)    Each Lender hereby represents that it is a commercial lender or financial
institution which makes loans in the ordinary course of its business and that it
will make the Loans hereunder for its own account in the ordinary course of such
business; provided, however, that, subject to preceding clauses (a) through (h),
the disposition of the Indebtedness held by that Lender shall at all times be
within its exclusive control.
(j)    Any Lender may at any time and from time to time pledge, or otherwise
grant a security interest in, all or a portion of its rights under this
Agreement, including any such pledge or grant to any Federal Reserve Bank or any
other central bank, and, with respect to any Lender which is a fund, to the
fund’s trustee in support of its obligations to such trustee, and this Section
shall not apply to any such pledge or grant; provided that no such pledge or
grant shall release a Lender from any of its obligations hereunder or substitute
any such assignee for such Lender as a party hereto. The Borrower shall, upon
receipt of a written request from any Lender, issue a Note to facilitate such
transactions.
(k)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to Section 2.1 or 2.8, provided that (i)
nothing herein shall constitute a commitment to make any Loan by any SPC and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan or fund any other obligation required to be funded
by it hereunder, the Granting Lender shall be obligated to make such Loan or
fund such obligation pursuant to the terms hereof. The making of a Loan by an
SPC hereunder shall satisfy the obligation of the Granting Lenders to make Loans
to the same extent, and as if, such Loan were made by the Granting Lender. Each
party hereto hereby agrees that no SPC shall be liable for any payment under
this Agreement for which a Lender would otherwise be liable, for so long as, and
to the extent, the related Granting Lender makes such payment. In furtherance of
the foregoing, each party hereto hereby agrees that, prior to the date that is
one year and one day after the payment in full of all outstanding senior
indebtedness of any SPC, it will not institute against or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof. In addition, notwithstanding anything to
the contrary contained in this Section 10.3 any SPC may (i) with notice to, but
without the prior written consent of, the Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loan to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by SPC or to support the securities (if any) issued by
such SPC to fund such Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.


61

--------------------------------------------------------------------------------





(l)    The Borrower and its Subsidiaries and controlled Affiliates shall not be
entitled to (i) vote as a Lender under any matter related to this Agreement or
the other Fundamental Documents except, to the extent applicable, for matters
described in clauses (i)-(iii) of Section 10.9(a) requiring the consent of each
Lender affected thereby or (ii) in their capacities as Lender, attend Lender
meetings or conference calls or receive information distributed to Lenders.
SECTION 10.4.     Expenses.
Whether or not the transactions hereby contemplated shall be consummated, the
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, the Syndication Agent and the Bookrunners
in connection with the syndication, preparation, execution, delivery and
administration of this Agreement and the other Fundamental Documents (and any
actual or proposed amendment, modification or waiver of this Agreement or the
other Fundamental Documents), the making of the Loans, the reasonable and
documented fees and disbursements of Arnold & Porter Kaye Scholer LLP, counsel
to the Administrative Agent, as well as all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent and the Lenders in connection with any restructuring or workout of this
Agreement or in connection with the enforcement or protection of the rights of
the Administrative Agent, the Syndication Agent and the Lenders in connection
with this Agreement or any other Fundamental Document, and with respect to any
action which may be instituted by any Person against the Administrative Agent,
the Syndication Agent or any Lender in respect of the foregoing, or as a result
of any transaction, action or nonaction arising from the foregoing, including
but not limited to the reasonable and documented fees and disbursements of any
counsel for the Administrative Agent, the Syndication Agent or the Lenders;
provided, however, that the Borrower shall not be liable for the fees and
expenses of more than one separate firm for the Lenders, unless there shall
exist an actual conflict of interest among such Persons, and in such case, not
more than two separate firms, in connection with any one such action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower be liable for any settlement or any proceeding effected
without the Borrower’s written consent. Such payments shall be made on the
Closing Date and thereafter on demand. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and/or the payment
of the Loans.
SECTION 10.5.     Indemnity.
Further, by the execution hereof, the Borrower agrees to indemnify and hold
harmless the Administrative Agent, the Syndication Agent, the Bookrunners and
the Lenders and their respective directors, officers, employees, advisors,
Affiliates and agents (each, an “Indemnified Party”) from and against any and
all expenses (including reasonable and documented fees and disbursements of
counsel), losses, claims, damages and liabilities arising out of any claim,
litigation, investigation or proceeding (regardless of whether any such
Indemnified Party is a party thereto) in any way relating to the transactions
contemplated hereby or the use or proposed use of the proceeds, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE, but excluding
therefrom all expenses, losses, claims, damages, and liabilities arising out of
or resulting from the gross negligence or willful misconduct of the Indemnified
Party seeking indemnification or any of its Related Parties as determined by a
final and nonappealable judgment of a court of competent jurisdiction, provided,
however, the Borrower shall not be liable for the fees and expenses of more than
one separate firm for all such Indemnified Parties (unless there shall exist an
actual conflict of interest among such Indemnified Parties, and in such case,
not more than two separate firms) in connection with any one such action or any
separate but substantially similar or related actions in the same jurisdiction,
nor shall the Borrower be liable for any settlement of any proceeding effected
without the Borrower’s written consent, and provided further, however, that this
Section 10.5 shall not be construed to expand the scope of the reimbursement
obligations of the Borrower specified in Section 10.4. The obligations of the
Borrower under this Section 10.5 shall survive the termination of this Agreement
and/or


62

--------------------------------------------------------------------------------





payment of the Loans. No Indemnified Party shall be liable for any special,
indirect, consequential or punitive damages in connection with its activities
relating to this Agreement and the other Fundamental Documents.
SECTION 10.6.     CHOICE OF LAW.
THIS AGREEMENT AND THE NOTES HAVE BEEN EXECUTED AND DELIVERED IN THE STATE OF
NEW YORK AND SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF SUCH STATE APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED
WHOLLY WITHIN SUCH STATE AND, IN THE CASE OF PROVISIONS RELATING TO INTEREST
RATES, ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.
SECTION 10.7.     No Waiver.
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. All remedies hereunder are cumulative and
are not exclusive of any other remedies provided by law.
SECTION 10.8.     Extension of Payment Dates.
Except as otherwise specifically provided in Section 1 or 8 hereof, should any
payment of principal, interest or any other amount due hereunder become due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day and, in the case of principal,
interest shall be payable thereon at the rate herein specified during such
extension.
SECTION 10.9.     Amendments, etc.
(a)    Except as expressly set forth in this Agreement (including in Sections
2.14 and 2.29), no modification, amendment or waiver of any provision of this
Agreement, and no consent to any departure by the Borrower herefrom or
therefrom, shall in any event be effective unless the same shall be in writing
and signed or consented to in writing by the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of each Lender affected thereby (i)
increase or extend the expiration date of the Revolving Commitment of a Lender,
(ii) alter the stated maturity or principal amount of any installment of any
Loan or decrease the rate of interest payable thereon or extend the scheduled
date of any payment thereof, or decrease the rate at which the Facility Fees or
other fees accrue, or extend the scheduled date of any payment thereof, (iii)
waive a default under Section 7(b) hereof with respect to a scheduled principal
installment of any Loan or (iv) amend Section 2.20, Section 8.2(b) or Section
8.3, in each case, in a manner that would alter the pro rata sharing of payments
required thereby; and provided, further that, except to the extent reasonably
necessary to give effect to Section 2.14 and 2.29, no such modification or
amendment shall without the written consent of all of the Lenders (x) amend or
modify any provision of this Agreement which provides for the unanimous consent
or approval of the Lenders or (y) amend this Section 10.9 or the definition of
Required Lenders. No such amendment or modification may adversely affect the
rights and obligations of the Administrative Agent hereunder without its prior
written consent. No notice to or demand on the Borrower shall entitle the
Borrower to any other or further notice or demand in the same, similar or other
circumstances. Each holder of a Note shall be bound by any amendment,
modification, waiver or consent authorized as provided herein, whether or not a
Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by any holder of a Note shall bind any Person
subsequently acquiring a Note, whether or not a Note is so marked.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or


63

--------------------------------------------------------------------------------





disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
(b)    [Intentionally Omitted].
(c)    This Agreement may be amended with the consent of the Administrative
Agent, the Borrower and any other Person set forth in the applicable section in
order to implement the provisions of Sections 2.14(d)-(h) and 2.29.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Fundamental
Documents and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
(e)    Further, notwithstanding anything to the contrary contained in this
Section, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Fundamental Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Fundamental Document if the same is not
objected to in writing by the Required Lenders within three Business Days
following receipt of notice thereof.
SECTION 10.10.     Severability.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 10.11.     SERVICE OF PROCESS; WAIVER OF JURY TRIAL.
(a)    THE ADMINISTRATIVE AGENT, EACH LENDER AND THE BORROWER HEREBY IRREVOCABLY
SUBMIT TO THE JURISDICTION OF THE STATE COURTS OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK, FOR THE PURPOSES OF ANY SUIT, ACTION OR
OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT
MATTER HEREOF BROUGHT BY THE ADMINISTRATIVE AGENT OR A LENDER. THE BORROWER TO
THE EXTENT PERMITTED BY APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH COURTS, ANY CLAIM THAT IT IS NOT SUBJECT
PERSONALLY TO THE JURISDICTION OF THE ABOVE‑NAMED COURTS, THAT ITS PROPERTY IS
EXEMPT OR IMMUNE FROM ATTACHMENT OR EXECUTION, THAT THE SUIT, ACTION OR
PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT,
ACTION OR PROCEEDING IS IMPROPER OR THAT THIS AGREEMENT OR THE SUBJECT MATTER
HEREOF MAY NOT BE ENFORCED IN OR BY SUCH COURT, AND


64

--------------------------------------------------------------------------------





(B) HEREBY WAIVES THE RIGHT TO ASSERT IN ANY SUCH ACTION, SUIT OR PROCEEDING ANY
OFFSETS OR COUNTERCLAIMS EXCEPT COUNTERCLAIMS THAT ARE COMPULSORY OR OTHERWISE
ARISE FROM THE SAME SUBJECT MATTER. EACH LENDER AND THE BORROWER CONSENTS TO
SERVICE OF PROCESS BY MAIL AT ITS ADDRESS TO WHICH NOTICES ARE TO BE GIVEN
PURSUANT TO SECTION 10.1 HEREOF. THE BORROWER AGREES THAT ITS SUBMISSION TO
JURISDICTION AND CONSENT TO SERVICE OF PROCESS BY MAIL IS MADE FOR THE EXPRESS
BENEFIT OF THE ADMINISTRATIVE AGENT AND THE LENDERS. FINAL JUDGMENT AGAINST THE
BORROWER IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN ANY OTHER JURISDICTION (A) BY SUIT, ACTION OR PROCEEDING ON THE
JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE
FACT AND THE AMOUNT OF INDEBTEDNESS OR LIABILITY OF THE SUBMITTING PARTY THEREIN
DESCRIBED OR (B) IN ANY OTHER MANNER PROVIDED BY, OR PURSUANT TO, THE LAWS OF
SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT OR A
LENDER MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS
AGAINST THE BORROWER OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE
UNITED STATES OR OF ANY COUNTRY OR PLACE WHERE THE BORROWER OR SUCH ASSETS MAY
BE FOUND.
(b)    TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED,
EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER
AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM
IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN CONTRACT OR TORT OR
OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN INFORMED THAT THE
PROVISIONS OF THIS SECTION 10.11(b) CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH
THE OTHER PARTIES HAVE RELIED, ARE RELYING AND WILL RELY IN ENTERING INTO THIS
AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.11(b) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH OTHER
PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.
SECTION 10.12.     Headings.
Section headings used herein are for convenience only and are not to affect the
construction of or be taken into consideration in interpreting this Agreement.


65

--------------------------------------------------------------------------------





SECTION 10.13.     Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same instrument.
SECTION 10.14.     Entire Agreement.
THIS AGREEMENT, THE OTHER FUNDAMENTAL DOCUMENTS, AND THE PROVISIONS OF THE
LETTER AGREEMENTS DATED OCTOBER 26, 2017 AMONG THE BORROWER, BANK OF AMERICA,
N.A., JPMORGAN CHASE BANK, N.A. AND THE BOOKRUNNERS RELATING TO FEES AND
EXPENSES, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
SECTION 10.15.     Confidentiality.
Each of the Administrative Agent and each of the Lenders agrees that it will not
use, either directly or indirectly, any of the Confidential Information except
in connection with this Agreement and the transactions contemplated hereby.
Neither the Administrative Agent or any Lender shall disclose to any Person the
Confidential Information, except
(a)    to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other professional advisors who need to
know the Confidential Information for purposes related to this Agreement or any
other Fundamental Document or any transactions contemplated thereby or
reasonably incidental to the administration of this Agreement or the other
Fundamental Documents (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and agree to keep such Confidential Information
confidential in accordance with the provisions of this Section 10.15 or other
provisions at least as restrictive as this Section 10.15),
(b)    to the extent requested by any regulatory authority or any
self-regulatory body having or claiming jurisdiction or oversight over it or its
Affiliates,
(c)    to the extent required by Applicable Law, regulations or by any subpoena
or similar legal process, provided that, other than in the case of banking and
audit exams, the Administrative Agent or such Lender, as the case may be, shall
request confidential treatment of such Confidential Information to the extent
permitted by Applicable Law and the Administrative Agent or such Lender, as the
case may be, shall, to the extent permitted by Applicable Law, promptly inform
the Borrower with respect thereto so that the Borrower may seek appropriate
protective relief to the extent permitted by Applicable Law, provided further
that in the event that such protective remedy or other remedy is not obtained,
the Administrative Agent or such Lender, as the case may be, shall furnish only
that portion of the Confidential Information that is legally required and shall
disclose the Confidential Information in a manner reasonably designed to
preserve its confidential nature,
(d)    to any other Lender party to this Agreement,
(e)    in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,


66

--------------------------------------------------------------------------------





(f)    subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
(g)    with the prior written consent of the Borrower or
(h)    to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 10.15 or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower, its Affiliates or Representatives, which source, to the
reasonable knowledge of the Administrative Agent or any Lender, as may be
appropriate, is not prohibited from disclosing such Confidential Information to
the Administrative Agent or such Lender by a contractual, legal or fiduciary
obligation, to the Borrower, the Administrative Agent or any Lender.
Neither the Administrative Agent nor any Lender shall make any public
announcement, advertisement, statement or communication regarding the Borrower,
its Affiliates or this Agreement or the transactions contemplated hereby without
the prior written consent of the Borrower, except that the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Agents and the Lenders in
connection with the administration of this Agreement, the other Fundamental
Documents, and the Revolving Commitments. The obligations of the Administrative
Agent and each Lender under this Section 10.15 shall survive the termination or
expiration of this Agreement.
SECTION 10.16.     USA PATRIOT Act.
Each Lender and the Administrative Agent hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent to identify the Borrower in
accordance with the Act. The Borrower shall promptly provide such information
upon request by the Administrative Agent or any Lender to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Act. In connection therewith,
the Administrative Agent and each Lender hereby agrees that the confidentiality
provisions set forth in Section 10.15 shall apply to any non-public information
provided to it by the Borrower and its Subsidiaries pursuant to this Section
10.16.
SECTION 10.17.     Replacement of Lenders.
If any Lender refuses to consent to an amendment, modification or waiver of this
Agreement that is approved by the Required Lenders pursuant to Section 10.9 (a
“Non-Consenting Lender”), if any Lender makes a claim for payment under Section
2.16, 2.17 or 2.18, if any Lender is a Defaulting Lender, or under any other
circumstances set forth herein expressly providing that the Borrower shall have
the right to replace a Lender as a party to this Agreement, the Borrower may,
upon notice to such Lender and the Administrative Agent and subject to Section
2.19, replace such Lender by causing such Lender to assign its Revolving
Commitment (with the assignment fee to be paid by the Borrower in such instance)
pursuant to Section 10.3 to one or more Eligible Assignees procured by the
Borrower upon receipt of accrued fees and interest and all other amounts due and
owing to it.


67

--------------------------------------------------------------------------------





SECTION 10.18.     No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Fundamental Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Lenders and the other Agents are arm’s-length commercial transactions
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the other Agents, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Fundamental Documents; (ii) (A) the
Administrative Agent, each Lender and each other Agent has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent nor any Lender or other Agent has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other
Fundamental Documents; and (iii) the Administrative Agent, the Lenders and the
other Agents and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any Lender or other
Agent has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
SECTION 10.19.     [Intentionally Omitted].
SECTION 10.20.     Electronic Execution of Assignments and Certain Other
Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, amendments and restatements or other
modifications, Borrowing Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
SECTION 10.21.     Acknowledgement and Consent to Bail-in of EEA Financial
Institution.
Notwithstanding anything to the contrary in any Fundamental Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Fundamental Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


68

--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable;


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Fundamental Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


SECTION 10.22.     Lender Representations Regarding ERISA.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent and its Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower, that at least
one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans;


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement;


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement; or




69

--------------------------------------------------------------------------------





(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrower, that:


(i)    none of the Administrative Agent or any of its Affiliates is a fiduciary
with respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Fundamental Document or any documents related to hereto or
thereto);


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is independent (within the meaning
of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E);


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Obligations);


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans and this Agreement is a fiduciary under ERISA or the
Code, or both, with respect to the Loans and this Agreement and is responsible
for exercising independent judgment in evaluating the transactions hereunder;
and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any of its Affiliates for investment advice (as opposed to other
services) in connection with the Loans or this Agreement.


(c)     The Administrative Agent hereby informs the Lenders that it is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that it has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Fundamental Documents
or otherwise, including structuring fees,


70

--------------------------------------------------------------------------------





commitment fees, arrangement fees, facility fees, upfront fees, underwriting
fees, ticking fees, agency fees, administrative agent or collateral agent fees,
utilization fees, minimum usage fees, letter of credit fees, fronting fees,
deal-away or alternate transaction fees, amendment fees, processing fees, term
out premiums, banker’s acceptance fees, breakage or other early termination fees
or fees similar to the foregoing.


71

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first above written.


WYNDHAM WORLDWIDE CORPORATION,
as Borrower


By: /s/ Jeffrey R. Leuenberger                
Name: Jeffrey R. Leuenberger
Title: Senior Vice President and Treasurer


BANK OF AMERICA, N.A.,
as Administrative Agent and Lender


By: /s/ Suzanne E. Pickett                
Name: Suzanne E. Pickett    
Title: Vice President


JPMORGAN CHASE BANK, N.A.,
as Syndication Agent and Lender


By: /s/ Nadeige Dang                     
Name: Nadeige Dang
Title: Vice President     


DEUTSCHE BANK SECURITIES INC.,
as Co-Documentation Agent


By: /s/ Reza Akhavi                    
Name: Reza Akhavi
Title: Managing Director    


By: /s/ A. Drew Goldman                
Name: A. Drew Goldman
Title: Managing Director    


DEUTSCHE BANK AG, NEW YORK,
as Lender


By: /s/ Joanna Soliman                    
Name: Joanna Soliman
Title: Vice President
    
By: /s/ J.T. Johnston Coe                
Name: J.T. Johnston Coe
Title: Managing Director


72

--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA,
as Co-Documentation Agent and Lender


By: /s/ Annie Carr                    
Name: Annie Carr
Title: Authorized Signatory


WELLS FARGO BANK, N.A.,
as Co-Documentation Agent and Lender


By: /s/ James Travagline                
Name: James Travagline
Title: Managing Director


SUNTRUST BANK,
as Co-Documentation Agent and Lender


By: /s/ Christian Sumulong                
Name: Christian Sumulong
Title: Vice President


THE BANK OF NOVA SCOTIA,
as Co-Documentation Agent and Lender


By: /s/ Michael Grad                    
Name: Michael Grad
Title: Director


U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender


By: /s/ Steven L. Sawyer                
Name: Steven L. Sawyer
Title: Senior Vice President


BARCLAYS BANK PLC,
as Co-Documentation Agent and Lender


By: /s/ Craig Malloy                    
Name: Craig Malloy
Title: Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Documentation Agent and Lender


By: /s/ Mustafa Khan                    
Name: Mustafa Khan
Title: Director


73

--------------------------------------------------------------------------------





Schedule 2.1
COMMITMENTS


   Lender
Revolving Commitment
 
 
Bank of America, N.A.


$55,000,000.00


JPMorgan Chase Bank, N.A.


$55,000,000.00


Deutsche Bank AG, New York


$55,000,000.00


Goldman Sachs Bank USA


$55,000,000.00


Wells Fargo Bank, N.A.


$30,000,000.00


SunTrust Bank


$30,000,000.00


The Bank of Nova Scotia


$30,000,000.00


U.S. Bank National Association


$30,000,000.00


Barclays Bank PLC


$30,000,000.00


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$30,000,000.00


Total


$400,000,000.00





74

--------------------------------------------------------------------------------





Schedule 3.16


Material Subsidiaries


Wyndham Hotel Group LLC
Wyndham Destination Network Subsidiary, LLC
Wyndham Vacation Ownership, Inc.
Wyndham Vacation Resort
Wyndham Resort Development Corporation
WER Luxembourg I SARL.
WER Luxembourg II SARL.
PointLux S.a.r.l.
EMEA Holdings C. V.
Wyndham Consumer Finance
Sierra Deposit Company






75

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF
OPINION OF KIRKLAND & ELLIS LLP











--------------------------------------------------------------------------------


















November 21, 2017
To the Agents
and each of the Lenders under the
Credit Agreement (referred to below)
on the date hereof (the “Lenders”):
Re:
Credit Agreement dated as of the date hereof, by and among WYNDHAM WORLDWIDE
CORPORATION, a Delaware corporation (the “Borrower”), the financial institutions
from time to time party thereto as lenders (the “Lenders”), JPMORGAN CHASE BANK,
N.A., as syndication agent (the “Syndication Agent”), and BANK OF AMERICA, N.A.,
as administrative agent (the “Administrative Agent”; together with the
Syndication Agent, the “Agents”) for the Lenders (such credit agreement herein
referred to as the “Credit Agreement”)

Ladies and Gentlemen:
We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrower in respect of the Credit Agreement.
The opinions expressed herein are being provided pursuant to Section 4.1(e) of
the Credit Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof). The Lenders and the Agents are sometimes referred to in this
opinion letter as “you”.
In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of the Credit Agreement. For purposes hereof, the
Credit Agreement (in the form reviewed by us for purposes of this opinion
letter) is sometimes called the “Operative Document.” The term “Organizational
Documents” whenever used in the letter means the certificate of incorporation of
the Borrower, and the by-laws of the Borrower, as in effect on the date hereof.
Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that:





--------------------------------------------------------------------------------





1.
The Borrower is a corporation existing and in good standing under the General
Corporation Law Of The State Of Delaware (“DGCL”). For purposes of this opinion,
we have relied exclusively upon certificates issued by a governmental authority
in the relevant jurisdiction, and such opinions are not intended to provide any
conclusion or assurance beyond that conveyed by those certificates.

2.
The Borrower has the corporate power to execute, deliver and perform its
obligations under the Operative Document.

3.
The Borrower has taken the corporate action necessary to authorize its
execution, delivery and performance of the Operative Document.

4.
The Operative Document has been duly executed and delivered on behalf of the
Borrower.

5.
The Operative Document is a valid and binding obligation of the Borrower and is
enforceable against the Borrower in accordance with its terms.

6.
The execution and delivery by the Borrower of the Operative Document, and the
performance by the Borrower of the Operative Document, will not (i) constitute a
violation of the Organizational Documents of the Borrower or (ii) constitute a
violation of any applicable provision of existing State of New York law or
United States federal statutory law or published governmental regulation
applicable to the Borrower, in each case to the extent covered by this opinion
letter, or of any applicable provision of the DGCL.

7.
No consent, approval, authorization or order of, or filing with, any United
States federal or New York governmental authority or body or any Delaware
governmental agency or body acting pursuant to the DGCL is required in order for
the Borrower to obtain the right to execute and deliver, or perform its
obligations under the Operative Document, except for (i) those obtained or made
prior to the date hereof, (ii) consents, approvals, authorizations, orders or
filings required in connection with the ordinary course of conduct by the
Borrower of its business and ownership or operation by the Borrower of its
assets in the ordinary course of business (as to which we express no opinion),
(iv) those that may be required under federal securities laws and regulations or
state “blue sky” laws and regulations (as to which we express no opinion) or any
other laws, regulations or governmental requirements which are excluded from the
coverage of this opinion letter and (v) consents, approvals, authorizations,
orders or filings that may be required by any banking, insurance or other
regulatory statutes to which you may be subject (as to which we express no
opinion).

8.
The Borrower is not an “investment company” required to be registered as such
under the Investment Company Act of 1940, as amended, or the rules and
regulations thereunder.

9.
Assuming application of the proceeds of the Loans as contemplated by the Credit
Agreement and, for purposes of Regulation X of the Board of Governors of the
Federal Reserve System, no Lender or Agent is subject to Regulation T of the
Board of Governors of the Federal Reserve System, the execution and delivery of
the Credit Agreement by the Borrower and








--------------------------------------------------------------------------------





the making of the Loans under the Credit Agreement will not violate Regulation U
or X of the Board of Governors of the Federal Reserve System.
With your consent, we have assumed for purposes of this letter and the opinions
herein:
(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;
(b) that the Operative Document and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to the Operative Document is in
good standing and validly existing under the laws of its jurisdiction of
organization (except that we make no such assumption in this paragraph (b) with
respect to the Borrower);
(c) there are no agreements or understandings among the parties, written or oral
(other than the Operative Document), and there is no usage of trade or course of
prior dealing among the parties that would, in either case, define, supplement
or qualify the terms of the Operative Document; and
(d) that the status of the Operative Document as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities, provided
that we make no such assumption to the extent we have opined as to such matters
with respect to the Borrower herein.
In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Operative
Document; (iii) factual information provided to us in a support certificate
signed by the Borrower; and (iv) factual information we have obtained from such
other sources as we have deemed reasonable; and we have examined the originals
or copies certified to our satisfaction, of such Organizational Documents and
other corporate records of the Borrower as we deem necessary for or relevant to
our opinions. We have assumed without investigation that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading.
The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Borrower in connection
with the Operative Document (herein called our “Designated Transaction
Lawyers”).







--------------------------------------------------------------------------------





Each opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation, is enforceable in accordance with
its terms is subject to: (i) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and judicially developed doctrines in this area
such as substantive consolidation and equitable subordination; (ii) the effect
of general principles of equity (regardless of whether enforcement is sought in
a proceeding at law or in equity); (iii) an implied covenant of good faith and
fair dealing; and (iv) other commonly recognized statutory and judicial
constraints on enforceability including statutes of limitations. “General
principles of equity” include but are not limited to: principles limiting the
availability of specific performance and injunctive relief; principles which
limit the availability of a remedy under certain circumstances where another
remedy has been elected; principles requiring reasonableness, good faith and
fair dealing in the performance and enforcement of an agreement by the party
seeking enforcement; principles which may permit a party to cure a material
failure to perform its obligations; and principles affording equitable defenses
such as waiver, laches and estoppel.
Each enforceability opinion is also subject to the qualification that certain
provisions of the Operative Document may not be enforceable in whole or in part,
although the inclusion of such provisions does not render the Operative Document
invalid, and the Operative Document and the laws of the State of New York
contain adequate remedial provisions for the practical realization of the rights
and benefits afforded thereby.
Each enforceability opinion is further subject to the effect of rules of law
that may render guaranties or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Document (i) so radically
change the essential nature of the terms and conditions of the guaranteed
obligations and the related transactions that, in effect, a new relationship has
arisen between you and the Borrower which is substantially and materially
different from that presently contemplated by the Operative Document, (ii)
release the primary obligor, or (iii) impair the guarantor’s recourse against
the primary obligor.
We also express no opinion regarding the enforceability of any so-called
“fraudulent conveyance or fraudulent transfer savings clauses” and any similar
provisions in the Operative Document, to the extent such provisions purport to
limit the amount of the obligations of any party or the right to contribution of
any other party with respect to such obligations.
We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Operative
Document.
Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Operative Document:









--------------------------------------------------------------------------------





(i) provisions mandating contribution towards judgments or settlements among
various parties;


(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;


(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges, prepayment charges, or increased interest rates
upon default;


(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;


(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction),
except to the extent such submission to the courts of the State of New York is
made in compliance with the statutory laws of the State of New York; provisions
restricting access to courts; waiver of service of process requirements which
would otherwise be applicable; waiver of the right to a jury trial and
provisions otherwise purporting to affect the jurisdiction and venue of courts;
 
(vi) choice-of-law provisions, except to the extent such choice of law of New
York law as the governing law is made in compliance with the statutory laws of
the State of New York;


(vii) intentionally omitted;


(viii) provisions that authorize you to set off and apply any deposits at any
time held, and any other indebtedness at any time owing, by you to or for the
account of the Borrower, or


(ix) requirements in the Operative Document specifying that provisions thereof
may only be waived in writing.


Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Document between the
Borrower, on the one hand, and you, on the other hand (but without our having
made any special investigation as to any other laws), except that we express no
opinion or advice as to any law or legal issue (a) which might be violated by
any misrepresentation or omission or a fraudulent act, or (b) to which the
Borrower may be subject as a result of your legal or regulatory status, your
sale or transfer of the Loans or interests therein or your involvement in the
transactions contemplated by the Operative Document.







--------------------------------------------------------------------------------





For purposes of paragraphs 1 through 4 and 6(i) our opinions are based on the
DGCL (without regard to judicial interpretation thereof or rules or regulations
promulgated thereunder), as published by Aspen Publishers, Inc., as supplemented
through October 16, 2017, with respect to the DGCL. We note however that we are
not admitted to practice law in the State of Delaware, and without limiting the
forgoing we expressly disclaim any opinions regarding Delaware contract law or
general Delaware law that may be incorporated expressly or by operation of law
into the DGCL or into any Organizational Document entered into pursuant thereto.
None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
(other than our opinion in paragraph 8 regarding the Investment Company Act) or
Federal Reserve Board margin regulations (other than our opinion in paragraph 9)
or (ii) federal or state antitrust and unfair competition laws and regulations,
pension and employee benefit laws and regulations, compliance with fiduciary
duty requirements, federal and state environmental, land use and subdivision,
tax, racketeering (e.g., RICO), health and safety (e.g., OSHA), and labor laws
and regulations, federal and state laws, regulations and policies concerning
national and local emergency, possible judicial deference to acts of sovereign
states and criminal and civil forfeiture laws, and other federal and state
statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).
We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.
We express no opinion as to what law might be applied by any courts other than
the courts of the State of New York to resolve any issue addressed in this
letter. We advise you that issues addressed by this letter may be governed in
whole or in part by other laws, but we express no opinion as to the whether any
relevant difference exists between the laws upon which our opinions are based
and any other laws which may actually govern.
This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason







--------------------------------------------------------------------------------





of any change subsequent to that time in any law covered by any of our opinions,
or for any other reason.
You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered. Without our written consent: (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance. Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.3 of the
Credit Agreement may rely on this opinion letter as of the time of its delivery
on the date hereof as if this letter were addressed to them.
Sincerely,






KIRKLAND & ELLIS LLP









--------------------------------------------------------------------------------






EXHIBIT B


FORM OF
ASSIGNMENT AND ACCEPTANCE


Reference is made to the Credit Agreement, dated as of November 21, 2017 (as the
same may be amended, supplemented or otherwise modified, renewed or replaced
from time to time, the “Credit Agreement”), among WYNDHAM WORLDWIDE CORPORATION
(the “Borrower”), the Lenders referred to therein, the Co-Documentation Agents
and the Syndication Agent named therein, and Bank of America, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
1.The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Credit Agreement with respect to its Revolving Commitment under the Credit
Agreement and its Loans, in either case, as are set forth on Schedule 1 hereto
in the amount(s) as are set forth on Schedule 1 hereto, provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights under
Section 2.17 of the Credit Agreement with respect to any cost, reduction or
payment incurred or made prior to the Effective Date, including without
limitation the rights to indemnification and to reimbursement for taxes, costs
and expenses and (B) any and all amounts paid to the Assignor prior to the
Effective Date and (ii) both Assignor and Assignee shall be entitled to the
benefits of Sections 10.4 and 10.5 of the Credit Agreement.
2.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Fundamental Documents or any other instrument or document furnished
pursuant thereto, other than that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim and (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under the
Credit Agreement or any other Fundamental Document or any other instrument or
document furnished pursuant hereto or thereto.
3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 5.1(a)





--------------------------------------------------------------------------------

2


and 5.1(b) thereof (or if none of such financial statements shall have then been
delivered, then copies of the financial statements referred to in Section 3.4
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Acceptance; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Fundamental
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender; and (f) if the Assignee is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee.
4.    Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Section 10.3 of the Credit Agreement, effective
as of the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of
acceptance and recording by the Administrative Agent) of the executed Assignment
and Acceptance.
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
other Fundamental Documents and shall be bound by the provisions thereof and (b)
the Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Credit
Agreement.
7.    This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
8.    This Assignment and Acceptance may be executed in counterparts, each of
which shall be deemed to constitute an original, but all of which when taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.





--------------------------------------------------------------------------------






Schedule 1
to Assignment and Acceptance with respect to
the Credit Agreement, dated as of November 21, 2017, among
WYNDHAM WORLDWIDE CORPORATION (the “Borrower”),
the Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent
named therein, and Bank of America, N.A., as Administrative Agent


Legal Name of Assignor: _______________________
Legal Name of Assignee: _______________________
Effective Date of Assignment: ___________________

IF THE ASSIGNOR IS ASSIGNING ITS
REVOLVING COMMITMENT AND ITS LOANS
Assignor’s Revolving Commitment (without giving effect to any assignments
thereof which have not yet become effective):
 
$__________
The outstanding balance of Loans owing to Assignor (unreduced by any assignments
thereof which have not yet become effective):
 
$__________
Amount of the Assignor’s Revolving Commitment Assigned (including a
proportionate share of the Loans owing to Assignor); which must be $5,000,000 or
more (or, if less, the remaining portion of the Assignor’s rights and
obligations under the Credit Agreement):
 
$__________


















1 Unless otherwise agreed by the Borrower and the Administrative Agent.







--------------------------------------------------------------------------------

2




[Consented to and] Accepted:
 
BANK OF AMERICA, N.A., as
Administrative Agent
____________________, as Assignor
 
By:_________________________________
Name:
Title:
By:_________________________________
Name:
Title:
 
 
____________________, as Assignee
 
 
By:_________________________________
Name:
Title:
 
[Consented to:
WYNDHAM WORLDWIDE CORPORATION, as Borrower
By:_________________________________
Name:
Title:]
 
 
























2 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
3 The consent of the Borrower shall not be required so long as an Event of
Default has occurred and is continuing (or, at any time, if Assignee is a Lender
or an Affiliate of a Lender).









--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 5.1(c) of the
Credit Agreement, dated as of November 21, 2017 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among WYNDHAM WORLDWIDE CORPORATION (the “Borrower”), the
Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent named therein, and Bank of America, N.A., as Administrative Agent for the
Lenders. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
1.I am the duly elected, qualified and acting [chief executive officer,
president, chief accounting officer, chief financial officer, treasurer or
assistant treasurer] of the Borrower and as such am a Responsible Officer of the
Borrower.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate.
3.    I have reviewed the terms of the Credit Agreement and the Fundamental
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default[, except as set forth below].
4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 6.5 and 6.6 of the Credit Agreement.
The foregoing certifications, together with the computations and comparisons set
forth in the attachment hereto and the financial statements attached to this
Compliance Certificate in support hereof, are made and delivered this ___ day of
_____________, ______ pursuant to Section 5.1(c) of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Compliance Certificate this _____ day
of ____, 20___.
WYNDHAM WORLDWIDE CORPORATION




        
Name:
Title:





--------------------------------------------------------------------------------






Attachment 1
to Compliance Certificate


[Attach Financial Statements]







--------------------------------------------------------------------------------






Attachment 2
to Compliance Certificate


The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
[Set forth Covenant Calculations]







--------------------------------------------------------------------------------






EXHIBIT D


FORM OF BORROWING REQUEST


Bank of America, N.A., as Administrative Agent
for the Lenders referred to below,
[ ]
[ ]
Attention: ____________________        [Date]
Ladies and Gentlemen:
The undersigned, Wyndham Worldwide Corporation (the “Borrower”), refers to
Credit Agreement, dated as of November 21, 2017 (as the same may be amended,
supplemented or otherwise modified, renewed or replaced from time to time, the
“Credit Agreement”), among Wyndham Worldwide Corporation, the Lenders referred
to therein, the Co-Documentation Agents and the Syndication Agent named therein,
and Bank of America, N.A., as Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement. The Borrower hereby gives you notice pursuant to
Section 2.3 of the Credit Agreement that it requests a Borrowing under the
Credit Agreement and in that connection sets forth below the terms on which such
Borrowing is requested to be made:
(A) Date of the Borrowing (which is a Business Day)
__________
(B) Principal Amount of the Borrowing
$__________
(C) Interest Rate Type of the Borrowing
__________














1.     Shall (a) in the case of ABR Loans, be in an integral multiple of
$500,000 and not less than $5,000,000 and (b) in the case of LIBOR Loans, be in
an integral multiple of $1,000,000 and not less than $5,000,000 (or, in the case
of clause (a) and clause (b) above with respect to Loans, if less, an aggregate
principal amount equal to the remaining balance of the available Total Revolving
Commitment).
2.     LIBOR Borrowing or ABR Borrowing.







--------------------------------------------------------------------------------

2


(D) Interest Period(s) with respect to the LIBOR Loan(s) and the last day of
such Interest Period(s)
__________



Upon acceptance of the Loans to be made by the Lenders in response to this
request, the Borrower shall be deemed to have represented and warranted that the
conditions to each Loan specified in Sections 4.2(b) and 4.2(c) of the Credit
Agreement have been satisfied.
Very truly yours,


WYNDHAM WORLDWIDE CORPORATION






By:        
Name:
Title:





























3.    Shall be subject to the definition of “Interest Period” and shall not end
later than the Maturity Date. [Complete only in the case where LIBOR Loan(s) are
being requested.]







--------------------------------------------------------------------------------






EXHIBIT E




FORM OF NEW LENDER SUPPLEMENT


Dated:    ______________ __, 20__


Reference is made to the Credit Agreement, dated as of November 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
The New Lender identified on Schedule l hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:
1.The New Lender hereby irrevocably makes a Revolving Commitment available to
the Borrower in the amount set forth on Schedule 1 hereto (the “New Commitment”)
pursuant to Section 2.14(e) of the Credit Agreement. From and after the
Effective Date (as defined below), the New Lender will be a Lender under the
Credit Agreement with respect to the New Commitment.
2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
3.    The New Lender (a) represents and warrants that it is legally authorized
to enter into this New Lender Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.1 of the Credit Agreement (or, if no
such financial statements have been delivered, copies of the financial
statements delivered pursuant to Section 3.4 thereof) and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise





--------------------------------------------------------------------------------

2


such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
4.    The effective date of this New Lender Supplement shall be the Effective
Date of the New Commitment described in Schedule 1 hereto (the “Effective
Date”). Following the execution of this New Lender Supplement by each of the New
Lender and the Borrower, it will be delivered to the Administrative Agent for
acceptance and recording by it pursuant to the Credit Agreement, effective as of
the Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Commitment
(including payments of principal, interest, fees and other amounts) to the New
Lender for amounts which have accrued on and subsequent to the Effective Date.
6.    From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Lender Supplement, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.
7.    This New Lender Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of the date first above written by their respective duly
authorized officers on Schedule 1 hereto.







--------------------------------------------------------------------------------






Schedule 1
to New Lender Supplement
Name of New Lender:     
Effective Date of New Commitment:     
Principal Amount of New Commitment: $    
[NAME OF NEW LENDER]
WYNDHAM WORLDWIDE CORPORATION
By:_______________________________
Name:
Title:
By:_____________________________
Name:
Title:
Accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:_______________________________
Name:
Title:
 








--------------------------------------------------------------------------------






EXHIBIT F


FORM OF
COMMITMENT INCREASE SUPPLEMENT


Dated:    ______________ __, 20__


Reference is made to the Credit Agreement, dated as of November 21, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent. Unless otherwise
defined herein, terms defined in the Credit Agreement and used herein shall have
the meanings given to them in the Credit Agreement.
The Increasing Lender identified on Schedule l hereto (the “Increasing Lender”),
the Administrative Agent and the Borrower agree as follows:
1.The Increasing Lender hereby irrevocably increases its Revolving Commitment to
the Borrower by the amount set forth on Schedule 1 hereto (the “Increased
Commitment”) pursuant to Section 2.14(f) of the Credit Agreement. From and after
the Effective Date (as defined below), the Increasing Lender will be a Lender
under the Credit Agreement with respect to the Increased Commitment as well as
its existing Revolving Commitment under the Credit Agreement.
2.    The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement; and (b) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower, any of its Subsidiaries or any other obligor or the performance
or observance by the Borrower, any of its Subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto.
3.    The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.1 of the Credit
Agreement (or, if no such financial statements have been delivered, copies of
the financial statements delivered pursuant to Section 3.4 thereof) and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment Increase Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in


    

--------------------------------------------------------------------------------

2


taking or not taking action under the Credit Agreement or any other instrument
or document furnished pursuant hereto or thereto; (d) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
4.    The effective date of this Commitment Increase Supplement shall be the
Effective Date of the Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this Commitment Increase
Supplement by each of the Increasing Lender and the Borrower, it will be
delivered to the Administrative Agent for acceptance and recording by it
pursuant to the Credit Agreement, effective as of the Effective Date (which
shall not, unless otherwise agreed to by the Administrative Agent, be earlier
than five Business Days after the date of such acceptance and recording by the
Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, fees and other amounts)
to the Increasing Lender for amounts which have accrued on and subsequent to the
Effective Date.
6.    From and after the Effective Date, the Increasing Lender shall be a party
to the Credit Agreement and, to the extent provided in this Commitment Increase
Supplement, have the rights and obligations of a Lender thereunder and shall be
bound by the provisions thereof.
7.    This Commitment Increase Supplement shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.







--------------------------------------------------------------------------------






Schedule 1
to Commitment Increase Supplement
Name of Increasing Lender:     
Effective Date of Increased Commitment:     
Principal
Amount of 
Increased Commitment:
Total Amount of Revolving Commitment
of Increasing Lender 
(including Increased Commitment):
$_____________________
$_____________________
 
 
[NAME OF INCREASING LENDER]


WYNDHAM WORLDWIDE CORPORATION


By:_________________________________
Name:
Title:
By:_________________________________
Name:
Title:
Accepted:
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
By:_________________________________
Name:
Title:
 




















7. Date to be provided by the Administrative Agent upon its execution.









--------------------------------------------------------------------------------






EXHIBIT G


FORM OF
SOLVENCY CERTIFICATE


I, the undersigned, [chief executive officer, president, chief accounting
officer, chief financial officer, treasurer or assistant treasurer] of WYNDHAM
WORLDWIDE CORPORATION, a Delaware corporation (the “Borrower”), DO HEREBY
CERTIFY in my capacity as a Responsible Officer of the Borrower, and not in my
individual capacity, on behalf of the Loan Parties that:
    
1.    This certificate is furnished pursuant to Section 4.1(m) of the Credit
Agreement, dated as of November 21, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders referred to therein, the Co-Documentation Agents and the Syndication
Agent named therein, and Bank of America, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
2.    On the Closing Date, immediately after giving effect to the extensions of
credit, if any, to occur on the Closing Date, (i) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the present assets of the
Borrower and its Subsidiaries, taken as a whole; (ii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debt as they
mature in the ordinary course of business. For the purposes hereof, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand this ____ day of [_____], 2017.


WYNDHAM WORLDWIDE CORPORATION


By:                
    Name:    
    Title:    



















--------------------------------------------------------------------------------






EXHIBIT H-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 21, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on a duly executed IRS Form W-8BEN-E
(or W-8BEN, as applicable). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------






EXHIBIT H-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 21, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on a duly executed IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing, and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------






EXHIBIT H-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 21, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) it is not
and none of its direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v)
none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) a duly executed IRS Form
W-8BEN-E (or W-8BEN, as applicable) or (ii) a duly executed IRS Form W-8IMY
accompanied by a duly executed IRS Form W-8BEN-E (or W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___







--------------------------------------------------------------------------------






EXHIBIT H-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement, dated as of November 21, 2017
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Wyndham Worldwide Corporation (the “Borrower”), the Lenders
referred to therein, the Co-Documentation Agents and the Syndication Agent named
therein, and Bank of America, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.23(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Fundamental Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) it is not and none
of its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) a duly
executed IRS Form W-8BEN-E (or W-8BEN, as applicable) or (ii) a duly executed
IRS Form W-8IMY accompanied by a duly executed IRS Form W-8BEN-E (or W-8BEN, as
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By: _______________________
 
Name: ________________________
 
Title: ________________________

Date: ________ __, 20___





